EXHIBIT 10.1


EXECUTION COPY




















PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS
BY AND AMONG
THE SELLING PARTIES IDENTIFIED ON EXHIBIT A HERETO,
TLG II, L.L.P.
AND
GAHC4 MISSOURI SNF PORTFOLIO, LLC
DATED AS OF JUNE 7, 2018













--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE 1 PURCHASE AND SALE OF PROPERTY
1
1.01
Purchase and Sale.
1
1.02
Excluded Property
4
1.03
Retained Liabilities
5
1.04
Definitions
5
 
 
 
ARTICLE 2 PURCHASE PRICE AND DEPOSIT
7
2.01
Purchase Price
7
2.02
Intentionally Omitted
8
2.03
Deposit
9
 
 
 
ARTICLE 3 TITLE AND SURVEY; ZONING
9
3.01
Title, Surveys and Zoning
9
3.02
Title, Survey and Zoning Objections
9
3.03
Failure to Cure Title Objections
12
3.04
Access.
12
 
 
 
ARTICLE 4 PROPERTY INFORMATION; DUE DILIGENCE PERIOD
TERMINATION
15
4.01
Property Information
15
4.02
Due Diligence Period Termination
15
 
 
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
15
5.01
Representations and Warranties of Sellers
15
5.02
Subsequent Knowledge; Updated Disclosure
24
5.03
Representations and Warranties of Purchaser
25
 
 
 
ARTICLE 6 COVENANTS OF SELLERS AND PURCHASER
26
6.01
Covenants of Sellers
26
6.02
Covenants of Purchaser
29
6.03
Intentionally Omitted
30
 
 
 
ARTICLE 7 CONDITIONS PRECEDENT TO CLOSING
30
7.01
Conditions Precedent to Purchaser’s Obligation to Close
30
7.02
Conditions Precedent to Seller’s Obligation to Close
31
7.03
Failure of a Condition
31
 
 
 
ARTICLE 8 CLOSING; ESCROW CLOSE
32
8.01
Closing and Closing Date
32



i







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



8.02
Obligations of Sellers
32
8.03
Obligations of Purchaser
34
8.04
Costs and Adjustments at Closing
35
8.05
Escrow Close
37
8.06
Reporting Person
38
 
 
 
ARTICLE 9 RISK OF LOSS; DAMAGE; CONDEMNATION
38
9.01
Risk of Loss
38
9.02
Notice of Casualty or Taking
38
9.03
Damage
38
 
 
 
ARTICLE 10 REMEDIES
39
10.01
Seller Default
39
10.02
Purchaser Default
40
 
 
 
ARTICLE 11 ADDITIONAL AGREEMENTS
40
11.01
Indemnification
40
11.02
Indemnification Limitations
41
11.03
Brokers
42
 
 
 
ARTICLE 12 NOTICES
42
12.01
Written Notice.
42
12.02
Method of Transmittal
42
12.03
Addresses
43
 
 
 
ARTICLE 13 ESCROW AGENT
44
13.01
Investment and Use of Funds
44
13.02
Termination
44
13.03
Interpleader
45
13.04
Liability of the Escrow Agent
45
 
 
 
ARTICLE 14 MISCELLANEOUS
45
14.01
Entire Agreement
45
14.02
Assignment
45
14.03
Modifications; Waiver
46
14.04
Interpretation; Usage
46
14.05
Captions
47
14.06
Successors and Assigns
48
14.07
Controlling Law; Venue
48



ii









--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



14.08
Attachments
48
14.09
Time of Essence; Survival of Claims
48
14.10
Business Day
48
14.11
Attorneys’ Fees and Costs.
48
14.12
Counterparts
49
14.13
Publicity
49
14.14
Waiver of Jury Trial..
49
14.15
Bulk Sales Laws
49
14.16
Obligation to Close on All Facilities..
49
14.17
Guaranty
49
14.18
Cooperation with Audit.
50
14.19
Purchaser’s Disclosures.
51
14.20
No Personal Liability.
51








EXHIBITS AND SCHEDULES
Exhibit A
Facilities, Owner Sellers, Operators and Master Tenants
Exhibit B
Form of Master Lease
Exhibit C
Form of Deed
Exhibit D
Form of Blanket Conveyance, Bill of Sale and Assignment
Exhibit E
Form of Certificate of Non‑Foreign Status
Exhibit F
Form of Seller’s Closing Certificate
Exhibit G‑1
Form of Operating Subleases
Exhibit G‑2
Form of Lease Guaranty (Subtenants)
Exhibit G‑3
Form of Lease Cross Guaranty (Subtenants)
Exhibit H
Form of Purchaser’s Closing Certificate
Exhibit I
Form of Representation Letter
Exhibit J
Form of Audit Letter
Exhibit K
Management Agreements
Schedule 1.01(a)(i)
Land
Schedule 1.01(a)(viii)
Warranties
Schedule 1.02(a)(iv)
Rent Roll
Schedule 1.02(a)(vi)
Regulatory Approvals
Schedule 2.01(a)
Portfolio Purchase Price Allocation
Schedule 2.01(b)
Facility Purchase Price Allocation
Schedule 2.01(d)
Seller Indebtedness
Schedule 2.01(e)(i)
Purchase Money Security Interest and Capitalized Leases
Schedule 2.03
Deposit Allocations
Schedule 4.01
Property Information
Schedule 5.01(c)
Conflicts and Consents
Schedule 5.01(d)
Litigation
Schedule 5.01(g)(ii)
Use and Occupancy Agreements



iii









--------------------------------------------------------------------------------





Schedule 5.01(g)(iii)
Organizational Charts
Schedule 5.01(h)
Contracts
Schedule 5.01(k)(ii)
Compliance with Laws
Schedule 5.01(l)
Compliance with Environmental Laws
Schedule 5.01(o)
Existing Debt
Schedule 5.01(q)
Zoning and Parking
Schedule 5.01(r)(i)
Licensed Beds
Schedule 5.01(r)(ii)
Ownership and Operation
Schedule 5.01(r)(iii)
NPI, Medicare and Medicaid Numbers
Schedule 5.01(r)(iv)
DHSS Deficiencies
Schedule 5.01(s)
Regulatory Requirements
Schedule 5.01(t)
Federal Health Care Programs
Schedule 5.01(u)
Construction
Schedule 6.01(a)
Capital Improvements










iv





--------------------------------------------------------------------------------





DEFINED TERMS

Defined Term
Section
Page
Admission Agreements……………………
1.02(a)(iv)………………………………
4
Affiliated Party…………………………….
14.04(g)(ii)……………………………..
47
Affiliated Service Party……………………
14.04(g)(iii)…………………………….
47
Agreement…………………………………
Introduction…………………………….
1
Approval Authorities……………………...
1.04(a)………………………………….
6
Audited Years……………………………..
14.18(a)…………………………………
50
Business Day………………………………
14.10……………………………………
48
Casualty Termination Notice……………...
9.03(b)………………………………….
39
Claims……………………………………..
5.01(d)………………………………….
16
Closing…………………………………….
8.01……………………………………..
32
Closing Costs……………………………...
8.04(a)(iv).……………………………...
36
Closing Date……………………………….
8.01(ii).…………………………………
32
Closing Payment…………………………..
2.01(c)(ii).………………………………
8
Code……………………………………….
5.01(m)………………………………....
21
Contracts…………………………………..
1.02(a)(v) ………………………………
4
DDP Expiration Date……………………...
4.02……………………………………..
15
DDP Termination Notice………………….
4.02……………………………………..
15
Damages…………………………………...
3.04(c) ………………………………….
13
Data Room………………………………...
4.01……………………………………..
15
Data Room Contracts……………………...
5.01(h).…………………………………
18
Deductible Amount………………………..
11.02(b) ………………………………..
41
Deed……………………………………….
8.02(a)(i).……………………………….
33
Deposit…………………………………….
2.03……………………………………..
9
Dresner…………………………………….
11.03(a)(i) ……………………………...
42
Effective Date……………………………..
Introduction……………………………
1
Environmental Law………………………..
5.01(l) ………………………………….
20
Escrow Agent……………………………...
2.03……………………………………..
9
Excluded Indebtedness…………………….
2.01(e)(i) ……………………………….
8
Excluded Property…………………………
1.02(a) ………………………………….
4
Existing Debt……………………………...
5.01(o) …………………………………
21
Existing Master Lease……………………..
Recitals…………………………………
1
Existing Master Tenant……………………
Recitals…………………………………
1
Facility…………………………………….
Recitals…………………………………
1
Facility Closing Payment………………….
2.01(c)(ii)……………………………….
8
Facility Indebtedness…………………..….
2.01(d)………………………………….
8
Facility Indebtedness Payoff Amount……..
2.01(d)……………………………...….
8
Facility Management……………………...
3.04(d)……………………………….....
14
Financial Information……………………..
5.01(g)(i) ……………………………….
17
Financial Statements………………………
5.01(g)(i) ……………………………….
17
Government Note………………………….
2.01(e)(iv) ……………………………...
8
Guaranties…………………………………
8.02(a)(xvi) …………………………….
34
Guaranty………………………………….
14.17……………………………………
49



v





--------------------------------------------------------------------------------





Defined Term
Section
Page
HUD……………………………………….
8.01……………………………………..
32
HUD Lockout Fee…………………………
8.04(a)(i).……………………………….
35
Hazardous Materials………………………
5.01(l).………………………………….
21
Healthcare Regulatory Agency……………
1.04(b).…………………………………
6
IT Assets…………………………………..
1.04(d) …………………………………
6
Immaterial Contract………………………
5.01(h) …………………………………
18
Improvements……………………………..
1.01(a)(ii) ………………………………
2
Indemnity Period………………………….
11.02(a) ………………………………..
41
Initial Title Objections…………………….
3.02(a) ………………………………….
9
Inspection Engineer……………………….
6.01(l) ………………………………….
28
Inspections………………………………..
3.04(a) ………………………………….
12
Intellectual Property……………………….
1.04(c) ………………………………….
6
Knowledge………………………………...
14.04(e) ………………………………...
46
Known Misrepresentations………………..
5.02(a) ………………………………….
24
Land……………………………………….
1.01(a)(i)(D) …………………………...
2
Lease Guarantor…………………………...
1.02(b) …………………………………
5
Lease Parties……………………………....
7.01(d) …………………………………
30
Litigation………………………………….
5.01(d) …………………………………
16
Loan Documents…………………………..
5.01(o) …………………………………
21
Management Agreements…………………
5.01(h)(ii) ……………………………...
19
Master Lease………………………………
7.01(d) …………………………………
30
Master Lease Ancillary Documents……….
8.02(a)(xvi) …………………………….
34
Master Tenant……………………………..
7.01(d) …………………………………
30
Material Adverse Effect…………………...
7.01(e) ………………………………….
31
Material Initial Title Objections…………...
3.02(c) ………………………………….
10
Material Known Misrepresentation……….
5.02(a) ………………………………….
25
Material Title Objections………………….
3.02(d) …………………………………
11
Modification……………………………….
6.01(c) ………………………………….
27
NPIs……………………………………….
5.01(g)(iii) ……………………………..
18
New Master Tenant………………………..
7.01(d) …………………………………
30
New Title Objections……………………...
3.02(d) …………………………………
11
Non-Terminating Party……………………
13.02(a) ………………………………...
44
OFAC……………………………………...
5.01(n)(ii) ……………………………...
21
Obligations………………………………...
14.09……………………………………
48
Operational Assets………………………...
1.04(e) ………………………………….
6
Operator(s) ………………………………..
Introduction…………………………….
1
Operator Goodwill and Naming Rights…...
1.01(b)(ii) ……………………………...
3
Operator Lease…………………………….
Recitals…………………………………
1
Operator Permits…………………………..
1.01(b)(i)(B) …………………………...
3
Operator Property………………………….
1.01(b) …………………………………
3
Operator's Facility…………………………
Recitals…………………………………
1
Outside Date……………………………….
8.01(ii)………………………………….
31
Owner Seller(s) …………………………...
Introduction…………………………….
1
Owner Seller Appurtenant Property……….
1.01(a)(iii)(B) ………………………….
2
 
 
 



vi





--------------------------------------------------------------------------------





Defined Term
Section
Page
Owner Seller Goodwill and Naming Rights
1.01(a)(v) ………………………………
2
Owner Seller Permits……………………...
1.01(a)(iv)(B) ………………………….
2
Owner Seller Property…………………….
1.01(a) ………………………………….
6
PII………………………………………….
1.04(g) …………………………………
6
PZR Reports……………………………….
3.01……………………………………..
9
Parent Guarantor…………………………..
Introduction…………………………….
1
Payoff Letters……………………………...
2.01(e)(ii) ………………………………
8
Permits…………………………………….
1.04(f) ………………………………….
6
Permitted Exceptions……………………...
3.02(f) ………………………………….
11
Plans……………………………………….
1.01(a)(vi) ……………………………...
3
Portfolio Purchase Price…………………...
2.01(a) ………………………………….
7
Premises Condition Reports……………….
6.01(l) ………………………………….
28
Pro Forma Title Policy…………………….
3.02(c) ………………………………….
10
Property……………………………………
1.02(b) …………………………………
5
Property Information………………………
4.01……………………………………..
15
Purchase Price……………………………..
2.01(a) ………………………………….
7
Purchaser………………………………….
Introduction…………………………….
1
Purchaser Knowledge Representatives……
14.04(f) ………………………………...
47
Purchaser Known Inaccuracy……………..
5.02(a) ………………………………….
24
Purchaser NDA……………………………
3.04(f) ………………………………….
14
Purchaser Parties…………………………..
11.01……………………………………
40
Purchaser's Conditions Precedent…………
7.01……………………………………..
30
Purchaser's Reimbursable Transaction
Costs………………………………………
5.02(a)(ii)(y) …………………………...
24
RCMC……………………………………..
1.02(b) …………………………………
5
REIT……………………………………….
14.19……………………………………
51
Registered Company………………………
14.18(a) ………………………………..
50
Regulatory Approvals……………………..
1.02(a)(vi) ……………………………..
5
Reimbursement Cap……………………….
5.02(a)(ii)(y) …………………………...
24
Rent Roll…………………………………..
1.02(a)(iv) ……………………………...
4
Representation Letter……………………...
14.18(a)(xii) ……………………………
50
Required PCR Repairs…………………….
6.01(l) ………………………………….
28
Resident Assets……………………………
1.04(h) …………………………………
7
Residents………………………………….
1.02(a)(iv) ……………………………...
4
SEC Filings………………………………..
14.18(a) ………………………………...
50
Schedule Supplement……………………...
5.02(b) …………………………………
25
Seller(s) …………………………………...
Introduction…………………………….
1
Seller Creditor……………………………..
2.01(e)(iii) ……………………………...
8
Seller Group……………………………….
3.04(c) ………………………………….
13
Seller Indebtedness………………………..
2.01(d) …………………………………
8
Seller Indebtedness Payoff Amount……….
2.01(d) …………………………………
8
Seller Knowledge Representatives………..
14.04(e) ………………………………...
48
Seller Known Inaccuracy………………….
5.02(a) ………………………………….
24
Seller Obligations…………………………
14.17……………………………………
49
 
 
 



vii





--------------------------------------------------------------------------------





Defined Term
Section
Page
Sellers' Conditions Precedent………..…….
7.02……………………………………..
31
Sellers' Representative…………………….
3.04(d) …………………………………
14
Surveys…………………………………….
3.01(b) …………………………………
9
Tangible Personal Property………………..
1.02(a)(vii) ……………………………..
5
Terminating Party…………………………
13.02(a) ………………………………...
44
Third Party Payor………………………….
1.04(i)………………………………….
7
Title Commitments………………………..
3.01(a)………………………………….
9
Title Company…………………………….
2.03…………………………………….
9
Title Objection Expiration Date…………...
3.02(a).………………………………….
9
Trade Secrets………………………………
1.04(j).………………………………….
7
Transfer Taxes…………………………….
8.04(a)(iii)(B) ………………………….
36
Transferred Goodwill and Naming Rights...
1.01(b)(ii) ……………………………...
3
Transferred Permits………………………..
1.01(b)(i)(B) …………………………...
3
Transferred Property………………………
1.01(b) …………………………………
3
Unsatisfied Purchaser Condition………….
7.03(a) ………………………………….
31
Unsatisfied Sellers' Condition…………….
7.03(b) …………………………………
31
Warranties…………………………………
1.01(a)(viii) ……………………………
3







viii





--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 7th day of June, 2018 (“Effective Date”), by and among the owner selling
parties identified on Exhibit A attached hereto (referred to herein as “Owner
Seller” or “Owner Sellers”), the operator parties identified on Exhibit A
attached hereto (referred to herein as “Operator” or “Operators”), and TLG II,
L.L.P., a Missouri limited liability partnership (“Parent Guarantor”), solely
for the limited purposes set forth in Section 14.17, and GAHC4 Missouri SNF
Portfolio, LLC, a Delaware limited liability company, and its successors and
assigns permitted hereunder (“Purchaser”).
RECITALS
WHEREAS, each Owner Seller is an affiliate of Parent Guarantor and owns that
certain skilled nursing facility and/or residential care facility set forth
opposite the name of such Owner Seller on Exhibit A (each, a “Facility”);
WHEREAS, each Operator is an affiliate of Parent Guarantor and (i) leases
directly from the Owner Seller; or (ii) subleases from TLG III, L.L.P., as
master tenant (“Existing Master Tenant”) pursuant to the terms and conditions of
a HUD Facilities Master Lease (the “Existing Master Lease”), the Facility set
forth opposite the name of such Operator on Exhibit A (each such Facility, the
“Operator’s Facility”), in each case, pursuant to the Existing Master Lease or a
separate facility lease agreement (each such lease hereinafter referred to as an
“Operator Lease”);
WHEREAS, each Operator is also the licensed operator of such Operator’s Facility
and the owner of certain of the Transferred Property used in the operation of
such Facility;
WHEREAS, for purposes of this Agreement, each Owner Seller owning a Facility and
the Operator operating such Facility are individually and collectively, as the
context may require, referred to herein as “Seller,” and all of such parties
together are referred to collectively herein as “Sellers”; and
WHEREAS, the parties desire to enter into this Agreement pursuant to which
Purchaser will purchase, accept and assume from Sellers, and Sellers will sell,
convey, transfer and assign to Purchaser, the Transferred Property, subject to
and in accordance with the terms and conditions herein.
NOW, THEREFORE, in consideration of the recitals, and of the mutual agreements,
representations, warranties, conditions and covenants herein contained, the
parties hereto agree as follows:
ARTICLE 1
PURCHASE AND SALE OF PROPERTY
1.01    Purchase and Sale.
(a)    On the terms and conditions stated in this Agreement, Owner Sellers
hereby agree to sell, convey, transfer and assign to Purchaser, and Purchaser
hereby agrees to







--------------------------------------------------------------------------------





purchase, accept and assume from Owner Sellers, all of the following described
property of Owner Sellers (collectively, the “Owner Seller Property”), but
excluding, in all cases, the Excluded Property:
(i)    fee simple title in and to each tract of land identified and described on
Schedule 1.01(a)(i), together with all of each Owner Seller’s respective right,
title and interest, if any, in rights and appurtenances to the extent pertaining
to such land, including, without limitation, each Owner Seller’s respective
right, title and interest, if any, in and to the following: (A) all minerals,
water, oil, gas and other hydrocarbon substances thereon; (B) all adjacent
strips, streets, roads, alleys and rights‑of‑way, public or private, open or
proposed; (C) all easements, privileges, development rights and hereditaments,
whether or not of record; and (D) all access, air, water, riparian, solar power
(but excluding any solar equipment, if any) and utility rights and wastewater,
fresh water, storm sewer or other utilities capacity or service commitments and
allocations, and all other rights and benefits to the extent running with such
land and any and all other real property rights owned or leased by such Owner
Seller with respect to such land; provided, however, that Purchaser shall not be
obligated to assume any lease obligations therefor unless it elects to do so in
writing (with respect to each Facility, collectively the “Land”);
(ii)    the buildings, improvements and structures owned by each Owner Seller
(“Improvements”) and located on the Land (each Owner Seller’s Land and
Improvements comprise such Owner Seller’s Facility, as defined in the recitals
hereto);
(iii)    each Owner Seller’s right, title and interest in and to the following:
(A) mechanical systems, facilities and fixtures owned by each Owner Seller and
comprising a part of or attached to each Facility as of the Effective Date, and
any additions to or replacements thereof as of the Closing Date, to the extent
such items do not constitute Operational Assets; and (B) pylons and other signs
located on the Land at each Facility, but only to the extent assignable by law
and provided that Purchaser shall not be obligated to assume any lease
obligations therefor unless it elects to do so in writing (collectively, the
“Owner Seller Appurtenant Property”);
(iv)    to the extent assignable and except to the extent any of the following
shall be deemed a Regulatory Approval, each Owner Seller’s interest in any and
all Permits necessary and required for the ownership, planning, development,
construction, maintenance or use of the Property, in each case, as (A) requested
by Purchaser and consented to by Sellers in their reasonable discretion prior to
the DDP Expiration Date; or (B) required by any Approval Authorities to be held
by the fee owner of the Facilities or which otherwise run with the Land
(collectively, the “Owner Seller Permits”);
(v)    all right, title and interest, if any, of each Owner Seller in and to the
use of the Facility names listed on Exhibit A and any goodwill related thereto,
to the extent assignable (collectively, the “Owner Seller Goodwill and Naming
Rights”); provided, however, that notwithstanding the foregoing, Purchaser shall
not be entitled to any right, title or interest of Sellers in any trade names,
trademarks or other Intellectual Property containing the name “Reliant Care” or
any derivative thereof;


2





--------------------------------------------------------------------------------





(vi)    all right, title and interest of each Owner Seller in and to any
construction plans and specifications and other architectural and engineering
drawings relating to each Facility to the extent assignable; provided, however,
that Purchaser shall not be obligated to assume any obligations with respect
thereto unless it elects in writing to do so in its sole discretion
(collectively, the “Plans”);
(vii)    all right, title and interest of each Owner Seller in and to any
architectural and construction contracts, other design or development
agreements, and/or related construction financing, relating to any Facility;
provided, however, that Purchaser shall not be obligated to accept the
assignment and/or assume any of the foregoing unless it elects in writing to do
so in its sole discretion; and
(viii)    any guaranties, warranties and payment and performance bonds relating
to each Facility, to the extent transferable and assignable, owned by an Owner
Seller and received in connection with any construction, repair, maintenance or
other services or materials performed or provided with respect to a Facility
(collectively, the “Warranties”), a list of which Warranties is attached hereto
as Schedule 1.01(a)(viii).
(b)    On the terms and conditions stated in this Agreement, the Operators
hereby agree to sell, convey, transfer and assign to Purchaser, and Purchaser
hereby agrees to purchase, accept and assume from the Operators, all of the
following described property of the Operators (collectively, the “Operator
Property” and together with the Owner Seller Property, the “Transferred
Property”), but excluding, in all cases, the Excluded Property:
(i)    to the extent assignable and except to the extent any of the following
shall be deemed a Regulatory Approval, each Operator’s interest in any and all
Permits necessary and required for the ownership, planning, development,
construction, maintenance or use of the Transferred Property, in each case, as
(A) requested by Purchaser and consented to by Sellers in their reasonable
discretion prior to the DDP Expiration Date; or (B) required by any Approval
Authorities to be held by the fee owner of the Facilities or which otherwise run
with the Land (collectively, the “Operator Permits” and together with the Owner
Seller Permits, the “Transferred Permits”);
(ii)    all right, title and interest, if any, of each Operator in and to the
use of the Facility names listed on Exhibit A and any goodwill related thereto,
to the extent assignable (collectively, the “Operator Goodwill and Naming
Rights” and together with the Owner Seller Goodwill and Naming Rights, the
“Transferred Goodwill and Naming Rights”); provided, however, that
notwithstanding the foregoing, Purchaser shall not be entitled to any right,
title or interest of Sellers in any trade names, trademarks or other
Intellectual Property containing the name “Reliant Care” or any derivative
thereof;
(iii)    to the extent assignable, all right, title and interest of each
Operator in and to any Plans; provided, however, that Purchaser shall not be
obligated to assume any obligations with respect thereto unless it elects in
writing to do so in its sole discretion; and


3





--------------------------------------------------------------------------------





(iv)    to the extent assignable, all right, title and interest of each Operator
in and to any architectural and construction contracts, other design or
development agreements, and/or related construction financing, for the
improvement of any Facility and, to the extent assignable, any Warranties
relating thereto; provided, however, that Purchaser shall not be obligated to
accept the assignment and/or assume any of the foregoing unless it elects in
writing to do so in its sole discretion.
1.02    Excluded Property.
(a)    Notwithstanding anything to the contrary contained in Section 1.01,
Sellers shall retain all of their right, title and interest in and to, and shall
not sell, transfer, assign, convey or deliver to Purchaser their right, title
and interest to any assets or other property other than the Transferred
Property, including, without limitation, the following assets, whether related
to a Facility or otherwise (collectively, the “Excluded Property”):
(i)    all accounts receivable, cash, cash equivalents, marketable securities,
bank accounts, non‑loan related deposits, reserves and escrow funds of Sellers
or their affiliates and all other revenue and income;
(ii)    all sums and/or any other amounts payable to any Seller with respect to
any rate adjustments or other reimbursements from any Third Party Payor;
(iii)    each Seller’s books and records, including, but not limited to,
organizational documents, minute books and other books and records relating to
the maintenance and operation of such Seller as a legal entity, books of
account, ledgers and general, financial and accounting records, machinery and
equipment maintenance files, customer lists, customer purchasing histories,
price lists, distribution lists, supplier lists, production data, quality
control records and procedures, customer complaints and inquiry files, research
and development files, records and data, sales material and records, strategic
plans, internal financial statements and all marketing and promotional surveys,
material and research;
(iv)    each Seller’s interest in occupancy and admission agreements and all
amendments thereto (collectively, the “Admission Agreements”) with residents of
each Facility (collectively, the “Residents”), a list of which Residents is
attached hereto as Schedule 1.02(a)(iv), which schedule shall be updated at the
Closing (the “Rent Roll”), and all refundable deposits, if any, held by any
Seller in connection with the Admission Agreements;
(v)    other than and excluding any Plans or Warranties, each Seller’s interest
in all contract rights arising out of the management and operation of, or
otherwise related to, each Facility, including, without limitation, each
Seller’s interest in maintenance, commission, parking, supply and service
contracts, personal property leases, contracts for the provision of healthcare
services and the billing therefor, and other agreements related to each Facility
that will remain in existence after the Closing (collectively, the “Contracts”);
(vi)    other than and excluding the Transferred Permits, all right, title and
interest of each Seller in and to any Permits, including, without limitation,
any Permits relating to


4





--------------------------------------------------------------------------------





or affecting the Facilities, the provision of healthcare services thereon and/or
the reimbursement of healthcare costs relating thereto (including, without
limitation, the certificate of need, the nursing facility license and any
Medicare/Medicaid or other Third Party Payor provider numbers held or to be held
by such Operator) as set forth on Schedule 1.02(a)(vi) attached hereto
(collectively, the “Regulatory Approvals”); provided, however, that the
Regulatory Approvals shall not, to the extent required by applicable law,
include any Permits to be held by the fee owner of the Land or which otherwise
run with the Land;
(vii)    any and all tangible personal property owned by Sellers, whether held
for use by Sellers in connection with the management and/or operation of the
Facilities or otherwise, including, without limitation all IT Assets and
Operational Assets (collectively, the “Tangible Personal Property”);
(viii)    other than and excluding the Transferred Goodwill and Naming Rights,
all right, title and interest of each Seller in and to any Intellectual Property
or other proprietary rights of any kind owned by any Seller or any of their
respective affiliates; and
(ix)    any files, records or other information held by any Seller containing
PII (or any derivative thereof).
In addition to the foregoing, and for the avoidance of doubt, the parties hereby
acknowledge and agree that all Resident Assets shall be deemed Excluded
Property.
(b)    The Transferred Property and the Excluded Property are sometimes referred
to herein collectively as the “Property.” Notwithstanding any language to the
contrary set forth herein, Parent Guarantor, Existing Master Tenant and each
Owner Seller shall transfer directly to the applicable Operator prior to the
Closing Date, (i) any Excluded Property held by Existing Master Tenant, Parent
Guarantor, Lease Guarantor or such Owner Seller and reasonably necessary and/or
advisable for the operation of a Facility, as permitted by applicable law, and
(ii) any Seller Indebtedness related deposits, reserves and/or escrows held in
the name of an Owner Seller, if any. As used herein, “Lease Guarantor” means,
individually and collectively as the context requires, Reliant Care Management
Company, L.L.C., a Missouri limited liability company (“RCMC”) and any other
affiliate parties to that certain Limited Guaranty of the Master Lease. For
purposes of Article 5, all references to Affiliated Party and Parent Guarantor
shall be deemed to include Lease Guarantor, in each case, solely with respect to
Lease Guarantor’s operation of the Facilities.
1.03    Retained Liabilities. Except as otherwise expressly set forth in
Sections 3.04(c) and 11.03(b) of this Agreement, Purchaser will not assume or be
liable for, and Sellers will retain and remain responsible for all debts,
liabilities, guarantees, assurances, commitments and other obligations of
Sellers, whether accrued or unaccrued, whether absolute or contingent, whether
known or unknown, whether due or to become due, and regardless of when asserted.
1.04    Definitions. As used in this Article 1 and for all other purposes of
this Agreement, the following terms shall have the meanings set forth below:


5





--------------------------------------------------------------------------------







(a)    “Approval Authorities” shall mean any (i) federal, state, local or
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self‑regulated organization or other non‑governmental regulatory authority or
quasi‑governmental authority, in (to the extent that the rules, regulations or
orders of such organization or authority have the force of law), or any
arbitrator, court or tribunal of competent jurisdiction, (ii) Healthcare
Regulatory Agency, and/or (iii) Third Party Payor.
(b)    “Healthcare Regulatory Agency” means all agencies, boards, authorities,
commissions, panels, bodies, accreditation organizations and governmental and
quasi‑governmental authorities (to the extent that the rules, regulations or
orders of the foregoing have the force of law) with jurisdiction over the
healthcare operations at each Facility and the Regulatory Approvals related
thereto.
(c)    “Intellectual Property” means all United States, foreign, multi‑national
and other intellectual property and proprietary rights of any kind, including
all: (i) patents, (ii) trademarks, service marks, certification marks, logos,
trade dress, trade names, brand names, corporate names, domain names, and other
indicia of commercial source of origin, (iii) copyrights and all copyrightable
works (whether or not registered), (iv) Trade Secrets, (v) internet domain
names, IP addresses and websites and the images, videos and data contained
therein, (vi) copies and tangible embodiments of the foregoing (in whatever form
or medium), and (vii) rights to past, present or future claims or causes of
action arising out of or related to any infringement, dilution,
misappropriation, improper disclosure or other violation of any of the
foregoing, and all proceeds arising in connection therewith.
(d)    “IT Assets” means any telephones, routers, desktop computers, laptops,
fixed and mobile computer storage devices, servers, network equipment, hardware
and other electronic and information technology assets of any kind owned or
leased by Sellers and used and/or held for use in connection with the management
and operation of the Facilities.
(e)    “Operational Assets” means office, medical, food, housekeeping and
laundry supplies, including without limitation, linens and draperies for each
Facility, beds, equipment, medication and controlled substances; provided,
however, that the foregoing shall exclude any Resident Assets.
(f)    “Permits” means all permits, licenses, franchises, approvals,
accreditations, authorizations, registrations, certifications, entitlements,
variances and similar rights from any (i) Approval Authorities (including
utility providers), (ii) Healthcare Regulatory Agency, and/or (iii) Third Party
Payor.
(g)    “PII” means (i) a combination of any information that identifies an
individual with that individual’s sensitive and non‑public financial, health or
other data or attribute, such as a combination of the individual’s name,
address, or phone number with the individual’s social security number or other
government issued number, financial account number, date of birth, address,
biometric data, mother’s maiden name, or other personally identifiable
information, (ii) any “non‑public personal information” as that term is defined
in the


6





--------------------------------------------------------------------------------





Gramm‑Leach‑Bliley Act found at 15 USC Subchapter 1, § 6809(4), and
(iii) “protected health information” as defined in the Health Insurance
Portability and Accountability Act found at 45 CFR § 160.103.
(h)    “Resident Assets” means all tangible personal property and other assets
owned by or under the control of individuals who are residents of any Facility.
(i)    “Third Party Payor” means Medicare, Medicaid, Tricare, Veteran’s
Administration, commercial and private insurers, managed care company, employee
assistance programs, HMOs, preferred provider organizations and any other
governmental, quasi‑governmental, commercial, or other organization which
maintains a healthcare reimbursement program or policy.
(j)    “Trade Secrets” means as all confidential, proprietary business
information (including ideas, research and development, know‑how, techniques,
technical data, designs, specifications, research records, studies, reports,
records of inventions, pricing and cost information, financial information and
business and marketing plans and proposals), in each case, whether or not
reduced to written form.
ARTICLE 2
PURCHASE PRICE AND DEPOSIT
2.01    Purchase Price.
(a)    Portfolio Purchase Price. The purchase price to be paid by Purchaser to
Sellers for the Transferred Property at the Closing shall be the aggregate
amount equal to Eighty‑Eight Million Two Hundred Thousand and 00/100
Dollars ($88,200,000.00) (the “Portfolio Purchase Price”). For purposes of the
Closing, the Portfolio Purchase Price will be allocated among each Facility in
accordance with Schedule 2.01(a) and, for purposes of this Agreement, the
allocation made to each Facility shall be referred to as such Facility’s
respective “Purchase Price”. The Purchase Price will be paid in cash.
(b)    Facility Purchase Price Allocation. Each Facility’s respective Purchase
Price shall be allocated among the Transferred Property of the Owner Seller and,
with respect to any Operator Property, the applicable Operator of such Facility,
as set forth on Schedule 2.01(b). Purchaser and Sellers agree to file their
respective tax returns, reports and forms, including, without limitation, to the
extent applicable, Internal Revenue Service Form 8594, in a manner consistent
with Schedule 2.01(b) and the agreed upon values.
(c)    Payment to Sellers at the Closing. At the Closing and subject to the
conditions set forth herein, Purchaser shall deliver to the Escrow Agent for
payment to each Owner Seller and Operator of a particular Facility an amount
equal to (i) such Facility’s Purchase Price, as adjusted in accordance with the
various prorations and adjustments set forth in Section 8.04, minus (ii) the
portion of the Deposit allocated to such Facility (plus any accrued interest) in
accordance with Section 2.03 of this Agreement (which amount will be released to
Sellers at the Closing by the Escrow Agent in accordance with the terms and
conditions of this


7





--------------------------------------------------------------------------------





Agreement) (for each Facility, the “Facility Closing Payment” and, collectively
for all Facilities, the “Closing Payment”). Subject to Section 2.01(d), the
Closing Payment and Deposit shall be paid to Sellers at Closing by the Escrow
Agent by wire transfer of immediately available funds to a bank account or
accounts designated in writing to the Escrow Agent by Sellers. Sellers shall
cause the Escrow Agent to allocate each Facility Closing Payment among the Owner
Seller of such Facility in a manner consistent with Schedule 2.01(a).
(d)    Seller Indebtedness Payoff Amount. Other than and excluding the Excluded
Indebtedness, Schedule 2.01(d) sets forth, as of the Effective Date, all of the
outstanding indebtedness of Sellers and each of their respective affiliates to
the extent that, in each case, such indebtedness is secured by an encumbrance on
the Transferred Property and/or any Tangible Personal Property or otherwise
constitutes or is secured by a guaranty by any Seller, Existing Master Tenant or
Parent Guarantor (collectively, the “Seller Indebtedness” and, for each
individual Facility to which such Seller Indebtedness relates, if any, the
“Facility Indebtedness”). Facility Indebtedness shall also include all
indebtedness evidenced by the Government Note, which shall be repaid and
released or otherwise cancelled, dismissed or terminated at or prior to Closing.
At the Closing, Purchaser and Seller shall jointly instruct the Escrow Agent to
pay by wire transfer of immediately available funds to each Seller Creditor the
outstanding principal balance, and the unpaid interest accrued thereon, as of
the Closing Date with respect to the Seller Indebtedness, as evidenced by the
Payoff Letters delivered to Escrow Agent prior to the Closing (for each
individual Facility, the “Facility Indebtedness Payoff Amount” and collectively,
the “Seller Indebtedness Payoff Amount”). In addition to the foregoing, except
as otherwise expressly provided in Section 8.04(a)(i) with respect to the HUD
Lockout Fee (hereinafter defined), Sellers shall be solely responsible for the
payment and satisfaction of any and all fees, charges or costs in connection
with the payment and satisfaction of the Seller Indebtedness Payoff Amount. The
parties hereby acknowledge and agree that the Escrow Agent shall pay each
individual Facility Indebtedness Payoff Amount from the funds delivered to the
Escrow Agent pursuant to Section 2.01(c) and each such payment shall be deducted
from the applicable Facility Closing Payment.
(e)    For purposes of this Agreement, (i) “Excluded Indebtedness” shall mean
any indebtedness secured by liens constituting purchase money security interests
or arising under capitalized leases as set forth on Schedule 2.01(e)(i);
(ii) the “Payoff Letters” shall mean the payoff letters from each Seller
Creditor, whereby such Seller Creditor agrees that upon payment of such Seller
Creditor’s portion of the Seller Indebtedness Payoff Amount to the account
designated by them, any encumbrances held by such Seller Creditor on any of the
Transferred Property and Tangible Personal Property will be released and any
guarantees or indemnities relating thereto terminated; (iii) “Seller Creditor”
shall mean each creditor of Sellers with respect to the Seller Indebtedness; and
(iv) “Government Note” shall mean, collectively, that certain Promissory Note
issued July 5, 2017, by Reliant Care Group, L.L.C., et al., in favor of the
United States of America, together with all related guaranties, security
agreements and any other credit enhancements supporting the Promissory Note.
2.02    Intentionally Omitted.


8





--------------------------------------------------------------------------------





2.03    Deposit. Purchaser shall deliver by wire transfer of immediately
available funds through the Federal Reserve System to an account designated in
writing by First American Title Insurance Company, in its Los Angeles office
located at 777 South Figueroa, Suite 400, Los Angeles, California 90017,
Attention: Brian M. Serikaku (the “Escrow Agent” and the “Title Company”),
unless Purchaser designates Old Republic National Title Insurance Company or
another entity as the title insurance company prior to the DDP Expiration Date
(in which case such designated entity shall be deemed the Title Company) the sum
of Five Million Two Hundred Fifty Thousand and 00/100 Dollars ($5,250,000.00)
(the “Deposit”) within three (3) Business Days following the Effective Date.
Subject to the terms and conditions set forth in Article 13 of this Agreement,
the Escrow Agent shall place the Deposit in a segregated, interest‑bearing
institutional money market account with First American Trust for the benefit of
Purchaser. The Deposit shall be allocated among the Facilities as set forth on
Schedule 2.03 and in the event of any partial or complete termination of this
Agreement as provided herein, the Deposit shall be adjusted and/or distributed
as provided in this Agreement. The Deposit shall be non‑refundable to Purchaser
after the DDP Expiration Date, except as otherwise specifically provided in this
Agreement. One Hundred and 00/100 Dollars ($100.00) of the Deposit shall
constitute independent consideration for this Agreement and shall not be
refundable to Purchaser for any reason. Subject to the provisions set forth in
Article 13, at the Closing, the Deposit shall be released by the Escrow Agent
and shall be paid to Sellers in accordance with the allocation set forth on
Schedule 2.03, as it may be adjusted in accordance with the terms of this
Agreement.
ARTICLE 3
TITLE AND SURVEY; ZONING
3.01    Title, Surveys and Zoning. Promptly following the Effective Date,
Purchaser shall order a (a) title commitment issued by the Title Company for
each Facility, together with legible copies of all instruments referred to in
such title commitment (collectively, the “Title Commitments”); and (b) new or
updated ACSM/ALTA Land Title Survey, certified to the 2016 standards, for each
Facility, together with such optional items from Table A and certifications as
Purchaser may request (collectively, the “Surveys”). Upon receipt of the updated
Title Commitments and the Surveys, Purchaser shall promptly deliver the same to
Purchaser’s third‑party zoning consultant, Sellers and their counsel, and
request a new or updated zoning report for each Facility (collectively, the
“PZR Reports”). Purchaser shall use commercially reasonable efforts to order and
ensure receipt of all Title Commitments, Surveys and PZR Reports prior to the
DDP Expiration Date. The Title Commitments, the Surveys, and the PZR Reports
shall all be obtained at Purchaser’s sole cost and expense.
3.02    Title, Survey and Zoning Objections.
(a)    On or prior to the DDP Expiration Date (the “Title Objection Expiration
Date”), Purchaser may notify Sellers in writing of any title, survey and/or
zoning matters to which it objects (the “Initial Title Objections”). If prior to
the Title Objection Expiration Date, Purchaser has not provided Sellers with
notice of any Initial Title Objections, Purchaser shall be deemed to have waived
its right to object to any title, survey and/or zoning matters set forth in the
Title Commitments, Surveys and PZR Reports.


9





--------------------------------------------------------------------------------





(b)    Sellers shall have ten (10) Business Days after receipt of Purchaser’s
Initial Title Objections notice to elect to cure (by endorsement or otherwise,
except in the case of zoning matters, which shall not be deemed cured through
title insurance) any of the Initial Title Objections relating to the Facilities
and to deliver written notice of its election to Purchaser. Notwithstanding the
foregoing or any other language to the contrary in this Agreement, Sellers shall
have no obligation to cure any Initial Title Objections, and Sellers’ failure to
deliver in a timely manner any such election notice shall be deemed an election
not to cure any uncured Initial Title Objection. Subject to Section 3.02(d)
below, all title exceptions set forth in the Title Commitments, all zoning
matters set forth in the PZR Reports, and all survey matters set forth in the
Surveys, other than the Initial Title Objections, and subject to the title
endorsements and other requested changes to the Title Commitments and Surveys
specified in writing by Purchaser in accordance with the terms of this
Section 3.02, shall be deemed Permitted Exceptions.
(c)    If Sellers elect, or are deemed to have elected, not to cure any Initial
Title Objection relating to matters which Purchaser, in its good faith judgment,
believes materially and adversely affects the use of a Facility as a skilled
nursing facility, and which shall not include any of the Permitted Exceptions
(the “Material Initial Title Objections”), Purchaser shall, within ten (10)
Business Days after receiving notice or deemed notice from Sellers with respect
to all Initial Title Objections, elect, by giving written notice to Sellers,
(i) to terminate this Agreement with respect to any one (1) or more of the
Facilities that are the subject of the Material Initial Title Objections that
the applicable Sellers have elected not to cure, or (ii) to waive any such
Material Initial Title Objections giving rise to Purchaser’s termination right
(and such Material Initial Title Objections shall be deemed to be Permitted
Exceptions). Notwithstanding the foregoing, in the event that Purchaser elects
to terminate this Agreement with respect to any one (1) or more Facilities in
accordance with this Section 3.02(c), Sellers shall have the right, exercisable
within ten (10) Business Days following any such termination, to notify
Purchaser of its election to terminate this Agreement with respect to all other
Facilities. Purchaser shall then have ten (10) Business Days upon receipt of
such termination election to (A) accept Seller’s termination with respect to all
other Facilities, or (B) waive any such Material Initial Title Objections giving
rise to Purchaser’s termination right. Purchaser’s failure to timely give notice
in accordance with the first sentence of this Section 3.02(c) shall be deemed a
waiver of any such Material Initial Title Objections giving rise to Purchaser’s
termination right. Prior to the expiration of its termination right, if any,
under this Section 3.02(c), Purchaser shall use commercially reasonable efforts
to negotiate with the Title Company with respect to the preparation of a pro
forma title policy acceptable to Purchaser for each Facility (each, a “Pro Forma
Title Policy”), provided, however, that prior to finalizing any such Pro Forma
Title Policy, Sellers shall have the reasonable opportunity to review and
comment with respect to same, and the parties hereto shall use commercially
reasonably efforts to mutually agree upon a final version of the legal
descriptions of the Facilities to be set forth in the Pro Forma Title Policies.
(d)    If, prior to the Closing, any update or amendment of any Title Commitment
reflects any new title or survey exception, or materially and adversely amends
any exception previously approved by Purchaser, or materially and adversely
amends the terms under which the Title Company is willing to issue any title
policy, or if a Survey is materially and


10





--------------------------------------------------------------------------------





adversely amended, then Purchaser shall have ten (10) calendar days from the
date it receives the updated Title Commitment and a legible copy of the new
exception or Survey disclosing the same (and, if necessary, the Closing shall be
postponed to provide for such ten (10) day period), to disapprove the same by
written notice to Sellers (the “New Title Objections”). Upon Purchaser’s timely
delivery to Sellers of notice of any New Title Objection, all references to
Initial Title Objections and Material Initial Title Objections in
Sections 3.02(b) and 3.02(c) shall be deemed to apply to the New Title
Objections and the terms of such provisions shall apply to such New Title
Objections. For purposes of this Agreement, the term “Material Title Objections”
shall mean, collectively, the Material Initial Title Objections and any New
Title Objections which Purchaser, in its good faith judgment, believes
materially and adversely affects the use of a Facility in accordance with its
permitted use under the terms of the Master Lease, and which shall not include
any of the Permitted Exceptions.
(e)    If Purchaser does not, in accordance with the terms of Section 3.02(c),
terminate this Agreement with respect to a particular Facility pursuant to the
existence of an uncured Material Title Objection by the expiration of the
earlier of (i) ten (10) Business Days after Sellers’ election or deemed election
not to cure any Material Title Objection at such Facility, or (ii) the Closing
Date (as it may be extended pursuant to Section 3.02(d), if applicable), then
any such Material Title Objection shall be deemed to be a Permitted Exception.
If Purchaser elects to terminate this Agreement with respect to any Facility in
accordance with Section 3.02(c), then (A) neither party shall have any further
rights or obligations hereunder as to such Facility (other than any obligations
of either party that expressly survive termination); (B) the portion of the
Deposit allocable to the terminated Facility shall be reallocated by the Escrow
Agent, pro rata, among the remaining Facilities in proportion to each such
Facility’s respective Purchase Price as measured against the remaining balance
of the Portfolio Purchase Price; and (C) the Portfolio Purchase Price will be
reduced by the Purchase Price allocated to the terminated Facility. If Sellers
elect to terminate this Agreement as to all Facilities and Purchaser does not
waive the Material Title Objections giving rise to Purchaser’s termination right
in accordance with Section 3.02(c), then the Deposit shall be returned to
Purchaser, after which neither Sellers nor Purchaser will have any further
rights or obligations hereunder, except for any obligations that expressly
survive termination. Notwithstanding any language to the contrary in this
Agreement, Purchaser’s failure to timely deliver a notice of termination
pursuant to Section 3.02(c) shall not be deemed a waiver by Purchaser of any
other rights of termination it may have as set forth in this Agreement.
(f)    Notwithstanding the foregoing, Purchaser shall not have the right to
object to any of the following (and none of the following may constitute a
Material Title Objection), all of which shall be deemed to be “Permitted
Exceptions” hereunder: (i) matters created or consented to in a separate written
consent executed and delivered by Purchaser in its sole discretion after the
Effective Date; (ii) real estate taxes and assessments, water rates, water meter
charges, sewer rates, sewer charges and similar matters imposed by any Approval
Authorities (including, without limitation special improvement districts) which
are not yet due and payable; (iii) such matters set forth on any Survey, Title
Commitment or PZR Report for which Purchaser did not timely and properly object
pursuant to this Section 3.02; (iv) all present and future Laws, ordinances,
restrictions, requirements, resolutions, orders, rules and regulations of any
Approval


11





--------------------------------------------------------------------------------





Authorities, as now or hereafter existing or enforced (including those related
to zoning and land use); (v) any exceptions caused by Purchaser, its agents,
representatives or employees; (vi) the rights of any current or future
Residents, as occupants only, under any Admission Agreements; and (vii) such
other matters deemed to be Permitted Exceptions pursuant to Sections 3.02(b),
3.02(c), 3.02(e) and 3.03. Notwithstanding any language to the contrary set
forth herein, each Seller shall be obligated, at its sole cost and expense
(except as otherwise expressly provided in Section 8.04(a)(i) with respect to
the HUD Lockout Fee), to satisfy at or prior to the Closing, all monetary
encumbrances affecting a Facility or other related Property evidenced by
mortgages or deeds of trust, UCC filings, tax liens, judgments, mechanic’s liens
or other liens or fixed sum charges (except for those liens securing the
Excluded Indebtedness, as defined in Section 2.01(e)), and Sellers shall
authorize Escrow Agent to use the Purchase Price or a portion thereof allocable
to the Facility for which such monetary liens exist to pay and discharge the
same at the Closing.
3.03    Failure to Cure Title Objections. If any Seller undertakes to cure or
attempt to cure any Material Title Objection with respect to which Purchaser has
given timely and proper notice of objections pursuant to Section 3.02 but at or
prior to the Closing such Seller is unable to effect such cure, after using
reasonable efforts to do so, then Purchaser shall have the right to (a) accept
such matters as such Seller shall have failed to cure and proceed to purchase
the Facility subject to such uncured matters, in which event such uncured
matters shall constitute additional Permitted Exceptions, or (b) terminate this
Agreement with respect to any one (1) or more of the applicable Facilities by
written notice to Sellers. Notwithstanding the foregoing, in the event that
Purchaser elects to terminate this Agreement with respect to any one (1) or more
Facilities in accordance with this Section 3.03, Sellers shall have the right,
exercisable within ten (10) Business Days following any such termination, to
notify Purchaser of its election to terminate this Agreement with respect to all
other Facilities. Purchaser shall then have ten (10) Business Days upon receipt
of such termination election to notify Seller of its acceptance of Seller’s
termination or to waive any such failures by Sellers to cure and proceed to the
Closing. In the event that pursuant to this Section 3.03, this Agreement is
(i) terminated in whole, the Deposit shall be returned to Purchaser, after which
neither Sellers nor Purchaser will have any further rights or obligations
hereunder, except for any obligations that expressly survive termination; or
(ii) partially terminated, the portion of the Deposit applicable to each
terminated Facility shall be reallocated among the remaining Facilities and
neither Purchaser nor Sellers shall have any further rights or obligations
hereunder with respect to such terminated Facilities (other than any obligations
of either party that expressly survive termination).
3.04    Access.
(a)    Subject to the terms of this Section 3.04, from and after the Effective
Date until the earlier of the DDP Expiration Date or earlier termination of this
Agreement, Purchaser and its agents and contractors shall have the right, at
Purchaser’s sole cost and expense, to enter any Facility for the purpose of
making such tests, inspections, facility management and administrative
interviews and document reviews (collectively, “Inspections”) as Purchaser deems
necessary in connection with this Agreement, subject to the terms and conditions
set forth herein. Each Seller shall use commercially reasonable efforts to
assist


12





--------------------------------------------------------------------------------





Purchaser in arranging such Inspections in respect of any Facility owned or
operated by such Seller at no cost to such Seller.
(b)    Purchaser and its agents and contractors shall not undertake any
Inspections or perform any other activities at the Facilities without first
obtaining Sellers’ prior consent thereto via email to Robert Craddick at
RCraddick@reliantcaremgmt.com, which consent shall not be unreasonably withheld,
conditioned or delayed. Purchaser shall give Sellers at least two (2) Business
Days advance notice when requesting to undertake Inspections or perform any
other activities at the Facilities. For the avoidance of doubt, Sellers’ failure
to consent to any Inspections or the performance of any other activities at any
Facility shall not be deemed unreasonable if Sellers, in their sole discretion,
determine that the Inspections or such other activities that Purchaser or its
agents desire to conduct at such Facility would be reasonably likely to create
liability for any Seller or unreasonably interfere with or unreasonably
interrupt the operation of such Facility. Purchaser shall provide Sellers with a
description of the Inspections proposed to be conducted at the Facilities,
together with, upon request by Sellers, insurance certificates reflecting
insurance coverage in connection with such Inspections reasonably acceptable to
Sellers, and shall deliver such description and insurance certificates to Seller
via email to Robert Craddick at RCraddick@reliantcaremgmt.com. The Inspections
shall be performed by licensed, insured parties reasonably acceptable to
Sellers. Sellers hereby acknowledge and agree that the following parties
performing the Inspections shall be deemed acceptable to Sellers: EMG
Corporation, Pixis, LLC and Zoning Reports, LLC.
(c)    Purchaser covenants that all Inspections shall be performed in a good and
workmanlike fashion during normal business hours, and in a manner that minimizes
any inconvenience to, or interruption of, the normal use and enjoyment of the
Facilities and further covenants that at the conclusion of the Inspections,
Purchaser shall restore the Facilities to at least the same condition such
Facilities were in prior to the commencement of the Inspections, including,
without limitation, the removal of any and all equipment necessary for
Purchaser’s performance of the Inspections. Purchaser shall not permit any liens
to attach to any Facility by reason of the exercise of its rights pursuant to
this Section 3.04 and shall indemnify, defend and hold harmless Sellers, the
Affiliated Parties and each of their respective affiliates, officers, directors,
employees, partners, shareholders, members, managers and any other person having
a direct or indirect ownership interest in any Seller, Affiliated Party or any
of their respective affiliates (together with the successors and assigns of each
of the foregoing, individually and collectively, the “Seller Group”) from any
out‑of‑pocket losses, damages, liabilities, deficiencies, Claims, amounts paid
in settlement, judgments, awards, penalties, fines, costs or expenses
(including, without limitation, reasonable attorneys’ fees) (collectively,
“Damages”) incurred by the Seller Group and caused by Purchaser, Inspection
Engineer or their respective agents, contractors and/or representatives in
connection with the Inspections and/or the completion of the Premises Condition
Reports. For purposes of this Agreement, “Damages” shall not include any
punitive, incidental, consequential, special or indirect damages, including loss
of future revenue or income, loss of business reputation, diminution of value or
any damages based on any type of multiple. The foregoing indemnity obligations
shall survive the Closing or earlier termination of this Agreement for a period
of twenty‑four (24) months. Notwithstanding the foregoing, in no event shall the
indemnity of this Section include the mere discovery of


13





--------------------------------------------------------------------------------





pre‑existing conditions disclosed by Purchaser’s investigations or any damages
caused by Seller or Seller’s negligence or willful misconduct (or by any other
Seller Group party or its negligence or willful misconduct). For purposes of
clarification, and as only one example, Purchaser will not be deemed to have
engaged in the “mere discovery of pre‑existing conditions” if, in addition to
identifying said pre‑existing conditions, Purchaser were to provide notice of
such conditions to any third party.
(d)    Sellers shall be entitled to have a representative (as designated by
Sellers from time to time, each a “Sellers’ Representative”) present during all
visits to the Facilities by Purchaser or its agents or representatives. During
and following any such Inspections, Purchaser shall direct all requests for
information about the Property through a Sellers’ Representative. Purchaser’s
access to on‑site personnel shall be limited to meeting with the chief
administrator and property manager at each Facility, and any replacement thereof
to the extent the position or title of any such person changes prior to the
Closing (collectively, the “Facility Management”), unless otherwise approved by
Sellers or Sellers’ Representative. Purchaser shall instruct and advise its
agents and representatives visiting a Facility not to reveal to any personnel of
any Seller (other than Sellers’ Representative and the Facility Management) that
such visit and related activity is being conducted in connection with a proposed
purchase of the Transferred Property and shall instruct its agents and
representatives to direct all questions regarding their presence to Sellers’
Representative and the Facility Management. Notwithstanding anything herein to
the contrary, Purchaser shall use commercially reasonable efforts not to
interfere unreasonably with any operations of any Seller at any Facility or
unreasonably disturb or interfere with any Resident’s rights or occupancy at any
Facility, and Purchaser will not contact any Residents or employees of any
Facility, without first obtaining the written consent (which may be via
electronic mail) of a Sellers’ Representative.
(e)    At all times prior to the Closing and in connection with the Inspections,
Purchaser agrees to maintain at its own expense (and to cause its agents and
contractors to maintain) and, upon request, provide evidence to Sellers of the
following insurance policies: (i) commercial general liability insurance in a
form satisfactory to Sellers, with a combined single limit for property damage
and bodily injury of not less than Two Million and 00/100
Dollars ($2,000,000.00) per occurrence, and (ii) workers’ compensation coverage
for the employees or and agents of any party (including, without limitation,
Purchaser) engaging in the Inspections in accordance with applicable Law. Such
evidence shall be in the form of certificates of said policies in form
reasonably acceptable to Sellers, which shall be delivered to Sellers prior to
the date of any Inspection to be performed hereunder.
(f)    Purchaser shall use commercially reasonable efforts to promptly furnish
Sellers with copies of all reports issued as a result of the Inspections by
delivery of same to Sellers’ attorneys, Vincent J. Garozzo and L. Taylor Hall,
Greensfelder, Hemker & Gale, P.C., 10 South Broadway, Suite 2000, St. Louis,
MO 63102, Email: vjg@greensfelder.com and lth@greensfelder.com, respectively.
Any such reports as well as all other results, findings or documentation
obtained by Purchaser in connection with the Inspections shall be subject to the
terms and conditions of that certain Non-Disclosure Agreement dated May 2, 2018
signed by American Healthcare Investors, LLC (the “Purchaser NDA”).


14





--------------------------------------------------------------------------------





ARTICLE 4
PROPERTY INFORMATION; DUE DILIGENCE PERIOD TERMINATION
4.01    Property Information. Purchaser hereby acknowledges and agrees that as
of the Effective Date, Sellers have delivered (including by way of the
electronic data room located at http://www.greensfelder.firmex.com (the “Data
Room”)) copies of all material due diligence items and materials relating to the
Facilities and Property, including, without limitation, copies of all of the
information set forth on Schedule 4.01 for each Facility, to the extent such
information exists and is in Sellers’ possession or reasonable control
(collectively, the “Property Information”). The Property Information shall be
considered Evaluation Material (as defined in the Purchaser NDA). In providing
the Property Information to Purchaser, neither Sellers, nor any of their
affiliates nor any of their respective employees, agents and/or representatives
makes any representation or warranty, express, written, oral, statutory or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed by all parties, except as provided in Section 5.01 and
the Deeds. Any Property Information provided by any Seller to Purchaser pursuant
to the terms of this Agreement is for informational purposes only, and Purchaser
shall not in any way be entitled to rely upon the accuracy of the Property
Information. Notwithstanding the foregoing, the parties hereby acknowledge and
agree that all Property Information shall be provided to Purchaser in the Data
Room.
4.02    Due Diligence Period Termination. Purchaser may terminate this Agreement
by delivering written notice to Sellers (a “DDP Termination Notice”) for any
reason or for no reason at any time from the Effective Date until the date that
is forty‑five (45) days after the Effective Date (the “DDP Expiration Date”).
If, by the DDP Expiration Date, Purchaser fails to deliver a DDP Termination
Notice to Sellers, such failure shall be deemed an election by Purchaser to
proceed with the transactions contemplated hereby with respect to the applicable
Facilities, subject to the terms and conditions of this Agreement. Upon timely
delivery of the DDP Termination Notice, this Agreement shall automatically
terminate with respect to all (but not less than all) of the applicable
Facilities, in which event the Deposit shall immediately and uncontestably be
returned to Purchaser and neither party will have any further rights or
obligations hereunder, except for any obligations that expressly survive
termination. Notwithstanding anything herein to the contrary, Purchaser’s
failure to timely deliver a DDP Termination Notice shall not be deemed to be a
waiver by Purchaser of any other rights of termination it may have as set forth
herein.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
5.01    Representations and Warranties of Sellers. Each Owner Seller and
Operator of a particular Facility, jointly and severally, solely as between
themselves and solely with respect to the Facility and other Property owned
and/or operated by them, hereby represent and warrant to Purchaser the following
as of the Effective Date and as of the Closing Date, which representations and
warranties shall survive the Closing for a period of one (1) year from and after
the Closing Date (for the avoidance of doubt, any reference in this Section 5.01
to (i) “Sellers”, “Owner Sellers” or “Operators” shall refer solely to each
Seller, Owner Seller or Operator in their individual capacity; and
(ii) “Facilities” or “Transferred Property” shall refer


15





--------------------------------------------------------------------------------





solely to the particular Facility and the Transferred Property owned and/or
operated by such Seller, Owner Seller or Operator).
(a)    Organization. Each Seller is, as applicable, a limited liability company,
limited partnership or corporation which has been duly organized and is validly
existing (and in good standing) under the laws of the State of Missouri, and is
duly qualified to transact business in the State of Missouri.
(b)    Authority/Consent. Each Owner Seller is the sole owner of the fee simple
interest in and to the Facility set forth opposite the name of such Owner Seller
on Exhibit A and the Land on which it is situated, and has fee simple title to
the same. Each Owner Seller and Operator have good title to all of their
respective other Transferred Property. The Sellers possess all requisite power
and authority, and have (or, as of the Closing, will have) (i) taken all actions
required by their organizational documents and applicable law; and (ii) obtained
all necessary consents (other than any required Regulatory Approvals, which, as
of the Closing Date, will have been obtained or waived by Purchaser) to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. Each individual executing this Agreement on behalf of Sellers is duly
authorized to do so, and this Agreement is binding and enforceable against
Sellers in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, arrangement, modification or other laws affecting
the rights of creditors generally.
(c)    No Conflicts. Except as set forth in Schedule 5.01(c) and to Sellers’
Knowledge, the execution of this Agreement and the consummation of the
transactions contemplated hereby by Sellers, Master Tenant and Parent Guarantor,
as applicable, do not, and at the Closing will not, result in a breach of any of
the terms or provisions of, or constitute a default or a condition which upon
notice or lapse of time or both would ripen into a default under any Admissions
Agreements, Contracts or any other indenture, agreement, instrument or
obligation to which any Seller is a party or, to Sellers’ Knowledge, by which
the Property or any portion thereof is bound; and does not, and at the Closing
will not, to Sellers’ Knowledge, constitute a violation of any Laws, Permits, or
Regulatory Approvals. Except as set forth in Schedule 5.01(c) or as would not
have a Material Adverse Effect, no consent, approval or other action of, or
filing on registration with, any Approval Authority is required on any Seller’s
behalf with respect to the transactions provided for herein.
(d)    Litigation. Except as disclosed on Schedule 5.01(d), no litigation,
arbitration, mediation, action, suit, hearing, investigation, proceeding
(including, without limitation, any condemnation action) or other Claim
(collectively, “Litigation”) is pending or, to Sellers’ Knowledge, is threatened
in writing that concerns or involves Sellers, Master Tenant, Parent Guarantor or
the Facilities, nor are there any unpaid or unsatisfied judgments, orders,
penalties or other amounts owed by any of the foregoing in respect of any such
Litigation. “Claims” means any demands, action, cause of action, lawsuit,
arbitration, proceeding, investigation, allegation of violation of Laws,
litigation or claim, including, without limitation, any claim for damage to
property or injury to or death of any person or persons, commenced, brought,
conducted or heard by or before, or otherwise involving any Approval
Authorities. The disclosure of any matters on Schedule 5.01(d) shall in no way
release Sellers, Master Tenant, or


16





--------------------------------------------------------------------------------





Parent Guarantor from responsibility for any such Claims, and Purchaser shall in
no way be deemed to have assumed responsibility for any such Claims, either by
virtue of receipt of such notice or the occurrence of the Closing.
(e)    Bankruptcy. No Seller or any Affiliated Party has (i) made any general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition in bankruptcy by
such Seller’s or any Affiliated Party’s creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
such Seller’s or any Affiliated Party’s assets, (iv) admitted in writing its
inability to pay its debts as they come due, (v) made any offer of settlement,
extension or compromise to its settlers generally, or (vi) considered doing or
undertaking or planned to do or undertake any of the foregoing in the past
eighteen (18) months. Furthermore, no bankruptcy, insolvency, reorganization or
similar action or proceeding, whether voluntary or involuntary, is pending or,
to Seller’s Knowledge, has been threatened against such Seller or any Affiliated
Party, and no Seller or any Affiliated Party has any intention of filing any
such action or proceeding.
(f)    Other Sales Agreements. Other than this Agreement, no Seller nor any
Affiliated Party has entered into any other contract to sell the Transferred
Property, the Excluded Property or any part thereof, other than any de minimis
tangible personal property sold in the ordinary course of any such Seller’s or
Affiliated Party’s business.
(g)    Rent Roll; Financial Information.
(i)    To Sellers’ Knowledge, all information set forth in the Rent Roll
attached hereto as Schedule 1.02(a)(iv) and the Financial Statements
(collectively, the “Financial Information”) is true, correct and complete in all
material respects as of the date hereof (and, with respect to the Rent Roll, as
updated and presented at the Closing, as of the Closing Date) and fairly
presents the financial position of Sellers, Master Tenant and Parent Guarantor
as of the dates listed therein. All such Financial Information, where
applicable, has been prepared in a manner consistent with Sellers’ historical
accounting methods and the practices, principles, policies and procedures
applicable thereto applied on a consistent basis throughout the period involved.
For purposes of this Section 5.01(g)(i), the “Financial Statements” shall mean
(A) with respect to each Owner Seller, the reviewed (but unaudited) financial
statements of such Owner Seller, consisting of the balance sheet of such Owner
Seller as of December 31 in each of the years 2017 (excluding the Eastview Owner
Seller), 2016 and 2015 and the related statements of income and retained
earnings, equity and cash flow for the years then ended; (B) with respect to
each Operator (excluding the Eastview Operator), the audited financial
statements of such Operator, consisting of the balance sheet of such Owner
Seller as of December 31 in each of the years 2017, 2016 and 2015 and the
related statements of income and retained earnings, equity and cash flow for the
years then ended; and (C) with respect to the Eastview Operator, the reviewed
(but unaudited) financial statements of the Eastview Operator, consisting of the
balance sheet of the Eastview Operator as of December 31 in each of the years
2017, 2016 and 2015 and the related statements of income and retained earnings,
equity and cash flow for the years then ended.


17





--------------------------------------------------------------------------------





(ii)    Except for the Admission Agreements in respect of the Residents listed
on the Rent Roll, each Operator Lease (including, without limitation, the
Existing Master Lease for the Facilities leased by the applicable Owner Sellers
to Existing Master Tenant, as set forth on Exhibit A), any matters of record
shown in the Title Commitments and such other matters set forth on
Schedule 5.01(g)(ii), there are no resident agreements, occupancy agreements,
leases, subleases or license agreements for the use or occupancy of the
Facility, and no Seller or, if applicable, Master Tenant, has entered into any
leases, letters of intent or other written agreements now in effect to lease
their respective Facility, in whole or in part, to any party other than
Purchaser or its designee in connection with the Master Lease and there are no
adverse or other parties in possession of the Property. Sellers shall certify
and deliver to Purchaser at the Closing an updated Rent Roll effective as of a
date no earlier than three (3) Business Days prior to the Closing.
(iii)    To Sellers’ Knowledge, all material Permits held by the Facilities; all
provider numbers, including Medicare, Medicaid and National Provider Identifiers
(collectively, “NPIs”) currently used by the Facilities; all state and federal
surveys and plans of correction; Medicare and Medicaid censuses; documentation
related to Resident care reports, and any and all corporate integrity
agreements, settlement agreements and related documents, in each case, uploaded
by or on behalf of each Seller onto the Data Room are true, correct and complete
in all material respects. To Sellers’ Knowledge, Sellers have delivered to
Purchaser or uploaded onto the Data Room true, correct and complete (in all
material respects) copies of Sellers’ form of Admission Agreement, each Operator
Lease and the Existing Master Lease and a chart reflecting the organizational
structure of Sellers, Existing Master Tenant and Parent Guarantor, a copy of
which is attached hereto as Schedule 5.01(g)(iii).
(iv)    The Regulatory Approvals have not been transferred to any location other
than the respective Facility to which they relate, have not been pledged as
collateral security (except as collateral for Seller Indebtedness, which shall
be paid in full and all collateral released on or prior to Closing), and are
held free from restrictions or known conflicts that would materially impair the
use or operation of any Facility as intended, and are not provisional or
probationary.
(h)    Contracts. To Sellers’ Knowledge, except for any Immaterial Contracts and
each of the Contracts available to Purchaser in the Data Room as of the date
hereof, which to Sellers’ Knowledge, are, except as set forth on
Schedule 5.01(h), true, correct and complete in all material respects (the “Data
Room Contracts”), there are no material personal property leases or license
agreements, or construction, employment, management, service, healthcare
provider, billing, Third Party Payor, supply or other similar contracts in
effect entered into by Sellers or binding on Sellers or the Facility or
otherwise relating to the Property. To Sellers’ Knowledge, the Data Room
Contracts (excluding any Immaterial Contracts included therein) have been
entered into, and are being carried out and enforced, in compliance with all
Laws. To Sellers’ Knowledge, except as set forth on Schedule 5.01(h), there are
no material defaults or threatened in writing defaults under any of the Data
Room Contracts (excluding any Immaterial Contracts included therein), and no
event or condition has occurred or exists, which with the passage of time,
notice, or both could constitute a material default under any of the Data Room
Contracts. For purposes of this Agreement, “Immaterial Contract” shall mean any
contract (i) reasonably


18





--------------------------------------------------------------------------------





expected to result in future payments by the Seller Group of an amount less than
Thirty‑Five Thousand and 00/100 Dollars ($35,000.00) per annum; and (ii) which
is terminable within ninety (90) days’ notice without payment of premium or
penalty; provided, however, “Immaterial Contracts” shall expressly exclude any
contracts by and between any Seller and an Affiliated Service Party or RCMC,
including without limitation, those certain management agreements identified on
Exhibit K attached hereto and incorporated herein by reference, including any
amendments, supplements, modifications or replacements thereof (the “Management
Agreements”).
(i)    Utilities and Assessments. To Sellers’ Knowledge, Sellers have received
no written notice that there are unpaid and delinquent assessments for public
improvements, including, without limitation, any and all water, sewer, gas,
electric, telephone and drainage facilities, against the Facilities.
(j)    Permits and Warranties. To Sellers’ Knowledge, (i) the list of Permits,
Regulatory Approvals set forth on Schedule 1.02(a)(iv) and Warranties set forth
on Schedule 1.01(a)(viii) attached to this Agreement are true, correct and
complete in all material respects, and (ii) Sellers have delivered to Purchaser
or uploaded onto the Data Room true and complete (in all material respects)
copies of the Permits, Regulatory Approvals and Warranties set forth on such
schedules (to the extent same are in Sellers’ possession or reasonable control).
(k)    Violations of Law or Governmental Agreements.
(i)    To Sellers’ Knowledge, each of Sellers and the Affiliated Parties and the
use and operation of the Facilities by Sellers, including, without limitation,
the provision of healthcare services and the billing therefor, are in
compliance, in all material respects, with all applicable laws, statutes,
moratoria, initiative, referenda, ordinances, rules, orders, regulations, codes,
standards and orders promulgated by any Approval Authorities over Seller or the
Facility or the operations thereof (collectively, “Laws”), including, without
limitation:
(A)    all applicable building codes, environmental, zoning, subdivision, and
land use Laws and the Americans with Disabilities Act;
(B)    the Healthcare Insurance Portability and Accountability Act of 1996, and
the regulations promulgated thereunder; and
(C)    all Regulatory Approvals and requirements of Healthcare Regulatory
Agencies and other Approval Authorities having jurisdiction over the operation
of the Facility, including, without limitation, (i) staffing requirements,
(ii) health and fire safety codes and standards, including quality and safety
standards, (iii) accepted professional standards and principles that apply to
professionals providing services in such Facility, (iv) federal, state or local
laws, rules, regulations or published interpretations or policies relating to
the prevention of fraud and abuse, (v) insurance, reimbursement and cost
reporting requirements, (vi) government payment program requirements and
disclosure of ownership and related information requirements, and
(vii) requirements of the applicable state department of health or equivalent
and all other federal, state, or focal governmental authorities, including,
without limitation, those


19





--------------------------------------------------------------------------------





relating to such Facility’s physical structure and environment, licensing,
quality and adequacy of medical care, distribution or pharmaceuticals, rate
setting, equipment, personnel, operating policies, additions to facilities and
services and fee splitting, and any other applicable laws, regulations or
agreements for reimbursement for the type of care or services provided at the
Facility.
(ii)    Except as may be disclosed on Schedule 5.01(k)(ii), neither Seller nor
any Affiliated Party has received written notice in the last three (3) years
from any private party or governmental authority, including any Approval
Authority, advising Seller or any Affiliated Party of, or alleging a violation
of any Law in connection with the Facilities (including, without limitation, the
provision of healthcare services and the billing therefor and the conduct of any
other business operations thereon). Neither Seller nor any Affiliated Party has
entered into any material settlements, commitments or agreements with any
Approval Authorities affecting such Property, and neither Seller nor any
Affiliated Party is otherwise the subject of an investigation or corporate
integrity agreement by any Approval Authorities, except as disclosed on
Schedule 5.01(k)(ii).
(iii)    Tenant has in place policies and procedures to maintain all patient and
resident records at each Facility, including patient and/or resident account
records, in material compliance with applicable Laws and professional standards.
(l)    Environmental Laws. Except with respect to issues, if any, disclosed on
Schedule 5.01(l) or in those certain environmental reports uploaded onto the
Data Room as of the Effective Date and any Inspections received by Purchaser in
accordance with Section 3.04 of this Agreement, to Sellers’ Knowledge,
(i) Seller does not use or permit such Facility to be used in a manner which
violates any Environmental Law (as hereinafter defined), nor has Seller done so
in the past and Seller has not received written notice that such Facility is in
violation of any Environmental Law, (ii) during Seller’s term of ownership, such
Facility has not been used for the storage, treatment or disposal of Hazardous
Materials (as hereinafter defined) in such a manner that would reasonably be
expected to result in a violation of Environmental Law, other than medical
wastes, equipment, cleaning solutions, maintenance materials and other products
customarily used or stored incidental to the operation or maintenance of such
Facility and all in compliance with Environmental Law, (iii) no storage tanks
have been or are currently located at such Facility in violation of
Environmental Law, except for any propane tanks and oxygen tanks used in the
ordinary course of business at such Facility in compliance with Environmental
Law, and (iv) Seller has no Knowledge of any discharge, seepage or release of
Hazardous Materials onto the Facility from adjoining property. As used herein,
the term “Environmental Law” means any law, statute, ordinance, rule,
regulation, order or determination of any governmental authority or agency
having jurisdiction over or otherwise affecting the Property and pertaining to
health or the environment, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Section 9601 et seq., and the Federal Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq., the Hazardous Materials Transportation Act,
49 U.S.C. Section 1801 et seq., the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq., the Clean Air Act, 42 U.S.C. Section 7401 et seq., the
Clean Water Act, 33 U.S.C. Section 1251 et seq., all as presently or hereafter
amended. To Seller’s Knowledge, neither Seller nor any Affiliated Party has
received notice that the Property


20





--------------------------------------------------------------------------------





or any portion thereof contains any form of toxic mold. As used herein,
“Hazardous Materials” means all flammable substances, explosives, radioactive
materials, pollutants, contaminants, medical waste materials, petroleum,
petroleum products, asbestos, polychlorinated byphenyls, lead paint, hazardous
or toxic materials or any related hazardous materials or substances defined as
“extremely hazardous substances,” “hazardous substances,” “hazardous waste,”
“hazardous materials,” “toxic substances,” “infectious waste” or “medical
waste,” in any Environmental Law or in the regulations adopted and publications
promulgated pursuant to said Environmental Laws.
(m)    Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
amended (the “Code”), and upon consummation of the transaction contemplated
hereby, Purchaser will not be required by the Code to withhold from the Purchase
Price any withholding tax.
(n)    No Prohibited Persons. Neither Seller nor any Affiliated Party, nor their
respective equity owners, is a person or entity: (i) that is listed in the annex
to, or is otherwise subject to the provisions of, Executive Order 13224 issued
on September 24, 2001 (“EO13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums, including, without
limitation, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism,” as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above. Notwithstanding anything herein to the contrary, the foregoing
representation shall not apply to the beneficiaries of any pension plan
affiliated with Seller.
(o)    Loans. The principal balance of the Seller Indebtedness (collectively,
the “Existing Debt”), in each case, as of the date hereof, is estimated to be as
shown on Schedule 5.01(o), which amounts shall be adjusted and confirmed in the
Payoff Letters at the Closing. Sellers have delivered or made available to
Purchaser true, correct and complete copies of the loan documents evidencing the
Existing Debt (collectively, the “Loan Documents”). The Loan Documents are in
full force and effect, and no Seller nor any Affiliated Party (to the extent a
party thereto or otherwise bound) has received written notice of its default
thereunder and, to Sellers’ Knowledge and except as set forth on
Schedule 5.01(o), there are no existing events or conditions that would give
rise to a default by any Seller, Existing Master Tenant or any other lender
under the Loan Documents after the passage of time or the giving of notice.
Between the date of this Agreement and the Closing Date, each Seller shall
perform (and shall cause Existing Master Tenant to perform) in all material
respects its obligations in accordance with the Loan Documents.
(p)    CCRs. To Sellers’ Knowledge, no Seller nor any Affiliated Party has
received any written notice from and there are no grounds for, any association,
declarant or easement holder requiring the material correction of any condition
with respect to the Land and Improvements, or any part thereof, by reason of a
violation of any covenants, conditions or


21





--------------------------------------------------------------------------------





restrictions recorded against the Land, or otherwise asserting any material
violation of any such covenants, conditions or restrictions.
(q)    Zoning and Parking. To Sellers’ Knowledge, the Transferred Property is
properly zoned for its current use and operation, except as set forth on
Schedule 5.01(q). There is no pending or, to Sellers’ Knowledge, threatened,
request, application or proceeding to alter or restrict the zoning or otherwise
restrict the current use of each Facility. To Sellers’ Knowledge, there is no
plan, study or effort by any governmental authority or agency or any private
party or entity that would adversely affect the authorization of the current use
and operation of the Transferred Property for zoning purposes. To Sellers’
knowledge, the Transferred Property contains sufficient on‑site parking in
compliance with all Laws, except as set forth on Schedule 5.01(q).
(r)    Permits and Regulatory Approvals.
(i)    Each Facility is a duly licensed and operated as a skilled nursing
facility and/or residential care facility, with the number of licensed beds set
forth on Schedule 5.01(r)(i) attached hereto and incorporated herein, in
compliance with all Laws, Permits and Regulatory Approvals. Each Owner Seller or
Operator, as the case may be, has obtained all Permits and Regulatory Approvals
required to own and operate such Facility as owned and operated currently, and
in the manner contemplated under the Master Lease, and all such required Permits
and Regulatory Approvals remain in full force and effect, and to Sellers’
Knowledge, without breach. Subject to satisfaction of the conditions set forth
in Section 7.01 and Section 7.02, to Sellers’ Knowledge, the transactions
contemplated herein will not jeopardize or threaten the validity of any Permit
or Regulatory Authority.
(ii)    Except for any applicable notices, surveys or other documentation
provided in the Data Room or as otherwise set forth on Schedule 5.01(r)(ii),
Sellers and the Affiliated Parties have not at any time during the past five (5)
years received any written notice of and, to Sellers’ Knowledge, no Approval
Authority alleges or has determined that the ownership and operation of the
Facilities as currently owned and operated and in the manner contemplated under
the Master Lease has failed or will fail to comply with or has otherwise revoked
or suspended (or threatened in writing to revoke or suspend), permanently or
temporarily, any Permit or Regulatory Approval.
(iii)    The NPI, Medicare and Medicaid numbers listed on Schedule 5.01(r)(iii)
attached hereto and incorporated herein are the current, valid numbers utilized
by the Facilities and, except as set forth on Schedule 5.01(r)(iii), all
government receivables for the Facility are billed under the numbers listed on
Schedule 5.01(r)(iii).
(iv)    Except as set forth on Schedule 5.01(r)(iv), to Sellers’ Knowledge,
(A) the Facilities did not have any deficiencies at level G or above and did not
receive citations for any substandard quality of care deficiencies (as that term
is defined in Part 488 of 42 C.F.R.) on any of its most recent past four (4)
consecutive surveys (standard or complaint); and (B) neither the Facilities nor
any other health care facility owned or operated by Sellers has been the subject
of an “immediate jeopardy” determination for the last three (3) years.


22





--------------------------------------------------------------------------------





(s)    Additional Governmental Reporting Requirements. Except as set forth on
Schedule 5.01(s), Sellers have (and have caused each Affiliated Party (in
connection with their operations at the Facilities) to) timely and, to Sellers’
Knowledge, accurately and in compliance with all Laws filed all material
reports, data and other information required to be filed with any Healthcare
Regulatory Agency or Third Party Payor, including all Medicare, Medicaid and
other Third Party Payor billing and cost reports.
(t)    Federal Health Care Programs. Except as set forth in Schedule 5.01(t), no
Seller nor any Affiliated Party, nor, to Sellers’ Knowledge, any employee,
contractor or agent of any Seller or Affiliated Party or any other party with
which any Seller or any Affiliated Party contracts with for the provision and/or
billing of healthcare services at the Facilities (i) is currently excluded,
suspended, debarred or otherwise ineligible to participate in any “federal
health care program” as defined in 42 U.S.C. sections 1320a‑7b(f) or in any
other government payment program, (ii) is bound to be excluded, suspended,
debarred or otherwise declared ineligible to participate in any federal or state
health care program or other government or Third Party Payor program, (iii) has,
within the last five (5) years, received any written notice of any investigation
or inquiry by any Approval Authority, or (iv) is otherwise the subject of any
existing or pending corporate integrity agreement or other settlement agreement.
To Sellers’ Knowledge and except as set forth on Schedule 5.01(t), no other
circumstances exist that could reasonably be expected to result in Sellers, the
Affiliated Parties or their employees, contractors or agents being excluded from
participation in any federal or state health care program or other Third Party
Payor program.
(u)    Construction. Except as set forth on Schedule 5.01(u), there are no
planned or unfinished construction projects at the Facilities and all prior
projects have been completed in all material respects, and there are no
outstanding certificates of need for incomplete projects relating to the
Facilities. There are no claims pending or unpaid bills with respect to prior
projects which could result in the creation of any lien on any Facility for any
improvements completed or in progress, including, but not limited to, water,
sewage, street paving, electrical or power improvements. There are no delinquent
bills or claims in connection with any repair of the Facilities or other work or
material purchased in connection with the Facilities which will not be paid by
or at the Closing or placed in escrow pursuant to the provisions of this
Agreement.
(v)    Management. Each Operator operates their respective Facility and RCMC is
the manager of such Facility. The Management Agreement by and between RCMC and
each Operator relating to the management or operation of the applicable Facility
is in full force and effect and is not in default by any party thereto. True,
correct and complete copies of the Management Agreements have been uploaded onto
the Data Room as of the Effective Date.
(w)    Affiliated Parties. Neither any Seller or any Parent Guarantor has
contracted with any affiliate of Seller for the provision of, nor are any
affiliates of Seller or Parent Guarantor providing, any healthcare, operational
or billing services at the Facilities except pursuant to the Management
Agreements or to the extent each is named as an Affiliated Service Party in
Section 14.4.


23





--------------------------------------------------------------------------------





(x)    Individual Facility Representations. For the avoidance of doubt and
notwithstanding anything to the contrary set forth in this Agreement, any
representation and/or warranty made in this Section 5.01 by any Seller is being
made by such Seller solely with respect to itself (in its capacity as an Owner
Seller or Operator) and the Property which such Seller owns and/or operates.
(y)    Schedules. Any information disclosed in any schedule (i) delivered by
Sellers pursuant to this Section 5.01; or (ii) referenced in this Section 5.01,
shall be deemed to relate to and to qualify (A) the particular representation or
warranty set forth in the corresponding numbered section of this Agreement, and
(B) any other representation or warranty set forth in this Agreement in the case
in which it is readily apparent on the face of such disclosure that such
information relates to and/or qualifies such other representation or warranty,
whether or not a specific cross‑reference appears. In no event will the
disclosure of any item, matter or document in the schedules to this Agreement be
deemed to broaden Sellers’ representations and warranties, obligations,
covenants, conditions or agreements contained in the Agreement. No disclosure by
Sellers’ in any schedule to this Agreement relating to any possible breach or
violation of any agreement or law shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred.
5.02    Subsequent Knowledge; Updated Disclosure.
(a)    Subsequent Knowledge. Upon Purchaser acquiring Knowledge that any of the
representations or warranties made herein by any Seller are untrue, inaccurate
or incorrect in any material respect when made or when deemed to be made (a
“Purchaser Known Inaccuracy”), Purchaser shall use commercially reasonable
efforts to give Sellers written notice thereof within ten (10) Business Days of
obtaining such knowledge. If at or prior to the Closing, any Seller (or any of
the Seller Knowledge Representatives) obtains knowledge that any of the
representations or warranties made herein by such Seller are untrue, inaccurate
or incorrect in any material respect, or that the facts leading to such
representations or warranties have materially and adversely changed (a “Seller
Known Inaccuracy” and together with the Purchaser Known Inaccuracies, the “Known
Misrepresentations”), Sellers shall give Purchaser written notice thereof within
five (5) Business Days of obtaining such Knowledge (but, in any event, prior to
the Closing). In either such event, Sellers shall have the right to cure each
Known Misrepresentation, at no cost to Purchaser, and shall be entitled to a
reasonable adjournment of the Closing (not to exceed thirty (30) days) for the
purpose of such cure. If Sellers are either unwilling or unable to cure any
Known Misrepresentation, then Sellers shall promptly notify Purchaser and,
within ten (10) Business Days thereafter, Purchaser as its sole and exclusive
remedy for any and all Known Misrepresentations shall elect either to (i) waive
all such Known Misrepresentations and consummate the Closing without any
reduction of or credit against the Portfolio Purchase Price, or (ii) terminate
this Agreement with respect to all (but not less than all) of the Facilities by
written notice to Sellers, in which event (x) the Deposit shall be returned to
Purchaser, and (y) solely in the case of a Material Known Misrepresentation,
Sellers shall reimburse Purchaser for Purchaser’s and its affiliates’ actual and
documented out‑of‑pocket costs, including, without limitation, legal costs,
incurred in connection with the preparation and negotiation of this Agreement,
Purchaser’s due diligence review and the other transactions contemplated herein
(“Purchaser’s Reimbursable Transaction Costs”) up to the amount of Four


24





--------------------------------------------------------------------------------





Hundred Forty‑One Thousand and 00/100 Dollars ($441,000.00) (the “Reimbursement
Cap”) (which shall be in addition to the return of the Deposit), and neither
party will have any further rights or obligations hereunder, except for any
obligations that expressly survive termination. For the avoidance of doubt,
Purchaser shall only be permitted to recover the Purchaser’s Reimbursable
Transaction Costs in the event that Purchaser elects to terminate this Agreement
in accordance with this Section 5.02(a) as a result of a “Material Known
Misrepresentation” which, for purposes of this Agreement, shall mean a Known
Misrepresentation, the occurrence and/or existence of which would materially and
adversely affect the ability of the Lease Parties to satisfy their respective
obligations under the Master Lease, the operating subleases and/or the
Guaranties. Notwithstanding anything contained herein to the contrary,
Purchaser’s sole and exclusive remedy with respect to any Known
Misrepresentation shall be to terminate this Agreement in accordance with this
Section 5.02(a), receive a return of the Deposit and, solely in the case of a
Material Known Misrepresentation, Purchaser’s Reimbursable Transaction Costs up
to the Reimbursement Cap, and in no event shall Purchaser be permitted to pursue
any additional Damages with respect to any Known Misrepresentation (or Material
Known Misrepresentation) whether pursuant to Section 11.01 or otherwise.
(b)    Updated Disclosure. From time to time prior to the Closing, Sellers shall
have the right (but not the obligation) to supplement, modify or amend any
schedule included or referenced in Section 5.01, or provide one or more
additional schedules in Section 5.01, with respect to any matter hereafter
arising or of which they become aware after the date hereof (each a “Schedule
Supplement”). Any disclosure in any such Schedule Supplement shall be deemed to
have cured any inaccuracy in or breach of any representation or warranty
contained in this Agreement for purposes of (i) the post‑Closing indemnification
rights contained in this Agreement; and (ii) delivery of the certificate
required pursuant to Section 8.02(a)(iv); provided, however, that the delivery
of any such Schedule Supplement shall not affect or otherwise alter the rights
of Purchaser set forth in Section 5.02(a) of this Agreement.
5.03    Representations and Warranties of Purchaser. Purchaser represents and
warrants to Sellers the following as of the Effective Date (and, at the Closing,
as of the Closing Date), which representations and warranties shall survive the
Closing for a period of one (1) year from and after the Closing Date:
(a)    Organization. Purchaser is duly formed, validly existing limited
liability company and in good standing under the laws of the state of Delaware
and, as of the Closing Date, to the extent required by Law, shall be duly
qualified to transact business in the State of Missouri.
(b)    Authority/Consent. Subject to Purchaser’s Conditions Precedent, Purchaser
possesses all requisite power and authority, has taken all actions required by
its organizational documents and applicable law, and has obtained all necessary
consents (other than any required third party consents to be obtained prior to
the Closing) to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. Each individual executing this Agreement on
behalf of such Purchaser is duly authorized to do so, and this Agreement is
binding and enforceable against Purchaser in accordance with its term, subject
to applicable


25





--------------------------------------------------------------------------------





bankruptcy, insolvency, reorganization, arrangement, modification or other laws
affecting the rights of creditors generally.
(c)    No Prohibited Persons. Neither Purchaser nor, to Purchaser’s Knowledge,
any person or entity that controls the management and policies of Purchaser or
owns directly or indirectly more than fifty percent (50%) of Purchaser, and to
Purchaser’s Knowledge, no employee, officer or director of Purchaser is a person
or entity: (i) that is listed in the annex to, or is otherwise subject to the
provisions of, EO13224; (ii) whose name appears on OFAC’s most current list of
“Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums, including, without limitation,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits,
threatens to commit or supports “terrorism,” as that term is defined in EO13224;
or (iv) who is otherwise affiliated with any entity or person listed above.
Notwithstanding anything herein to the contrary, the foregoing representation
shall not apply to the beneficiaries of any pension plan affiliated with
Purchaser.
ARTICLE 6
COVENANTS OF SELLERS AND PURCHASER
6.01    Covenants of Sellers. Each Owner Seller and Operator of a particular
Facility, jointly and severally, solely as between themselves and solely with
respect to the Facility and other Property owned and/or operated by them, hereby
covenant and agree that from the Effective Date until the Closing (for the
avoidance of doubt, any reference in this Section 6.01 to (i) “Sellers”, “Owner
Sellers” or “Operators” shall refer solely to each Seller, Owner Seller or
Operator in their individual capacity; and (ii) “Facilities” or “Transferred
Property” shall refer solely to the particular Facility and the other
Transferred Property owned and/or operated by such Seller, Owner Seller or
Operator):
(a)    Operation of the Transferred Property and the Excluded Property. Sellers
shall (and shall cause the Affiliated Parties to) operate, maintain and repair
the Facilities and all other Transferred Property and, to the extent applicable,
the Excluded Property in accordance with its ordinary course of business
(excluding any material capital improvements except for such capital
improvements contemplated on Schedule 6.01(a) or approved in writing by
Purchaser, which approval shall not be unreasonably withheld, conditioned or
delayed) and consistent with reasonable and prudent business practices, keeping
the Facilities and all other Transferred Property in good condition, repair and
working order, ordinary wear and tear excepted and in compliance with all Laws,
Permits and Regulatory Approvals. Sellers will not remove (or permit the removal
of) any Owner Seller Appurtenant Property from the Facilities, except as may be
required for necessary repair or replacement, and any such replacement shall be
of equal quality and quantity as existed as of the time of its removal. Sellers
shall (and shall cause the Affiliated Parties to) perform when due all of their
respective obligations under the Seller Indebtedness, any deed of trust,
mortgage or other lien encumbering the Facilities or any other Property, the
Admission Agreements, Contracts, Plans, Licenses, Warranties and any other
agreements relating to the Facilities or other Transferred Property or Excluded
Property. Except as otherwise provided herein, Sellers shall deliver the
Facilities at the Closing in substantially the same condition as of the date
hereof, reasonable wear and tear excepted, and, subject to Article 9, casualty
excepted.


26





--------------------------------------------------------------------------------





(b)    SNF Operations; Compliance with Applicable Laws. Sellers shall continue
(and shall cause the Affiliated Parties (as applicable)) to operate each
Facility as a skilled nursing facility (or as applicable, residential care
facility), with the number of licensed beds set forth on Schedule 5.01(r)(i), in
compliance with all applicable Laws, Permits and Regulatory Approvals, required
for the current ownership and operation thereof and for the ownership and
operation contemplated by the Master Lease, and in accordance with its existing
policies and reasonable and prudent course of business; and Seller shall (and
shall cause the Affiliated Parties, as applicable, to) otherwise act in
compliance with all Laws, Permits and Regulatory Approvals.
(c)    Contracts. Seller shall (and shall cause each Affiliated Party to)
perform its obligations in all material respects under any material Contract
entered into in connection with the operation of the Facilities. Except in the
ordinary course of business, Seller shall not enter into, materially modify or
terminate (or permit the material modification or termination of) (a
“Modification”) any material Contracts without the prior written consent of
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed); provided, however, that if such Seller has not received Purchaser’s
objection to any such proposed action within five (5) Business Days of notice
thereof, Purchaser shall be deemed to have consented thereto. Purchaser shall
have the right to consent, not to be unreasonably withheld, conditioned or
delayed, to a Modification of any Management Agreement or other similar
administrative, service or consulting agreement relating to the provision of
management and operational services by an Affiliated Service Party for the
benefit of a Seller.
(d)    Receipt of Governmental Notices. Sellers and the Affiliated Parties shall
provide Purchaser with copies of any written notices that are received by any
Seller (or any Affiliated Party) through the Closing (i) with respect to any
(A) special assessments or proposed increases in the valuation of the
Facilities, (B) condemnation or eminent domain proceedings affecting the
Facilities, or (C) material violation of any Laws, Permits or Regulatory
Approvals, including any Environmental Law or any zoning, health, fire, safety
or other law, regulation or code applicable to the Facilities; or (ii) from any
private party or any Approval Authority, alleging the violation of any Laws,
Permits or Regulatory Approvals in connection with the ownership and/or
operation of the Facilities.
(e)    Litigation. Sellers will advise Purchaser of any Litigation of which
Sellers or the Affiliated Parties receive written notice or otherwise have
Knowledge and that concerns or affects the Facilities in any manner no later
than five (5) Business Days after receipt of such notice or obtaining of
Knowledge.
(f)    Insurance. Sellers shall (and shall cause the Affiliated Parties to (as
applicable) maintain its existing insurance coverage with respect to each
Facility and not allow any breach, default, termination or cancellation thereof
or thereunder; provided, however, that Sellers shall be permitted to amend,
restate and/or renew any policies related to such insurance coverage in a manner
consistent with its ordinary course of business.
(g)    Listings and Other Offers. Sellers will not list the Facilities with any
broker or otherwise market, solicit or make or accept any offers to sell or
lease the Facilities, in


27





--------------------------------------------------------------------------------





whole or in part, engage in any discussions or negotiations with any third party
with respect to the sale, lease or other disposition of the Facilities, in whole
or in part, or enter into any contracts or agreements (whether binding or not)
regarding any disposition of the Facilities, or otherwise mortgage, pledge,
encumber, or hypothecate the Facilities in whole or in part (except any
Admissions Agreements entered into in the ordinary course and pursuant to
Sellers standard form of admission agreements).
(h)    Permits, Regulatory Approvals and Warranties. Sellers shall maintain in
existence all Permits, Regulatory Approvals and Warranties necessary for the
ownership or operation of the Facilities, and shall not apply or consent to any
action or proceeding which will have the effect of terminating, suspending, or
revoking, or changing, temporarily or permanently, such Permits, Regulatory
Approvals and Warranties, or the zoning of the Facilities, or would otherwise
materially and adversely affect the Facilities.
(i)    Loans. No Seller nor any Affiliated Party shall modify the Loan Documents
or enter into new loan documents or any guarantees in connection with the Seller
Indebtedness or any other indebtedness for borrowed money affecting the
Facilities unless expressly consented to by Purchaser in writing in its sole and
absolute discretion. Sellers shall (and shall cause the Affiliated Parties to)
materially perform any and all obligations under the Loan Documents.
(j)    Casualty. Sellers will advise Purchaser promptly of any casualty at the
Facilities.
(k)    Representations and Warranties. Sellers shall not take or cause to be
taken any action or fail to perform any obligation which would cause any of the
representations or warranties contained in this Agreement to be untrue in any
material respect as of the Closing Date.
(l)    Repairs and Replacements. Sellers acknowledge and agree that prior to the
DDP Expiration Date, EMG Corporation or an engineer approved by Sellers in their
reasonable discretion and hired by or on behalf of Purchaser (the “Inspection
Engineer”) will be inspecting the Facilities and issuing reports with respect to
their condition, which reports shall be consistent, in form and substance, with
generally accepted industry standards (the “Premises Condition Reports”). To the
extent requested by Purchaser, prior to the Closing or within such other
reasonable time periods following the Closing as may be required by Purchaser in
its reasonable discretion after consulting with Seller, Seller shall, at its own
expense, make any and all repairs or replacements on the Premises Condition
Reports that are designated as “critical” or are otherwise referred to as
immediate or year one repair or replacement items, or words to such effect (the
“Required PCR Repairs”). Following the completion of the Premises Condition
Reports, Sellers shall have the right to review, comment and/or negotiate with
the Inspection Engineer regarding the contents of such reports and the Required
PCR Repairs, if any, set forth on such Premises Condition Reports.
(m)    Governmental Approvals. Sellers shall (and shall cause the Affiliated
Parties to) use commercially reasonable efforts to assist Purchaser in obtaining
any required third


28





--------------------------------------------------------------------------------





party consents, Permits and Regulatory Approvals or satisfying any notice
requirements, including, without limitation, (i) filing any applications,
notices or other documents required by the applicable Approval Authority in
connection with the sale of the Facilities; and (ii) as necessary to satisfy the
conditions set forth in Section 7.01(d).
6.02    Covenants of Purchaser. Purchaser covenants and agrees as follows:
(a)    Governmental and Lender Approvals. Purchaser shall cooperate with Sellers
and use commercially reasonable efforts to assist Sellers (and the Affiliated
Parties) in obtaining any required third party consents, Permits and Regulatory
Approvals or satisfying any notice requirements, including, without limitation,
filing any applications, notices or other documents at no cost to Purchaser,
(i) required by the applicable Approval Authority in connection with the sale of
the Facilities; and (ii) as necessary to satisfy the conditions set forth in
Section 7.01(f).
(b)    No Future Financial Representation. Sellers have provided to Purchaser
certain financial information regarding the Facilities. Purchaser hereby
acknowledges that Sellers (or any other person or entity including, without
limitation, any other member of the Seller Group) make no representation or
warranty that such information is complete or accurate (except as, and only to
the extent, expressly set forth in Section 5.01(g)) or that Purchaser will
achieve similar financial or other results with respect to the ownership of the
Facilities. Purchaser acknowledges that it is a sophisticated and experienced
purchaser of real estate similar to the Facilities and further that, subject to
the express representations, warranties and covenants of Sellers herein,
Purchaser has relied upon its own investigation and inquiry with respect to the
operation of the Facilities, and Purchaser releases each Seller (as well as any
other member of the Seller Group) from any liability with respect to such
financial information (except as, and only to the extent, expressly set forth in
Section 5.01(g)).
(c)    As‑Is. Purchaser hereby confirms, acknowledges and agrees that, subject
only to the express representations and warranties made by Sellers in this
Agreement and in the Deeds: (i) (A) it is buying the Transferred Property on an
“AS‑IS, WHERE‑IS AND WITH ALL FAULTS” basis; (B) it has made or will have made
its own investigations and inspections of the Transferred Property, including,
without limitation, the physical aspects of the Transferred Property and the
Transferred Property’s compliance with all laws applicable to the Transferred
Property’s current or intended use; (C) in connection with its investigations
and inspections of the Transferred Property it has contracted or had the
opportunity to contract with certain advisors and consultants as Purchaser
deemed to be necessary; and (D) it has or will have approved the reports of such
advisors and consultants; (ii) in entering into this Agreement, Purchaser has
not been induced by, and has not relied upon, whether express or implied,
warranties, guaranties, promises, statements, inducements, representations or
information pertaining to the Transferred Property or its uses, the physical
condition, environmental condition, state of title, income, expenses or
operation of the Transferred Property, written or unwritten, whether made by
Sellers or any affiliates, agent, employee or other representative of Sellers,
or any broker or any other person representing (or purporting to represent)
Sellers, and (iii) Sellers shall not be liable for or bound by any written or
unwritten statements, representations, warranties, brokers’ statements or


29





--------------------------------------------------------------------------------





other information pertaining to the Property furnished by Sellers, any broker,
any agent, employee or other actual (or purported) representative of Sellers, or
any other person.
6.03    Intentionally Omitted.
ARTICLE 7
CONDITIONS PRECEDENT TO CLOSING
7.01    Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to consummate the Closing is subject to the satisfaction of the
following conditions by each Seller in respect of the Property owned or operated
by it on or before the Closing, unless waived by Purchaser in writing prior to
the Closing (“Purchaser’s Conditions Precedent”):
(a)    Covenants. Each Seller shall have performed and observed in all material
respects all covenants and obligations of such Seller under this Agreement,
including, without limitation, delivery into escrow of any and all documents
required pursuant to Section 8.02.
(b)    Representations and Warranties. All representations and warranties of
each Seller set forth in this Agreement shall be true and correct in all
material respects as if made on the Closing Date.
(c)    Title. At Closing, the Title Company shall be irrevocably and
unconditionally prepared to issue to Purchaser after Closing in the form of the
fully “marked‑up” Title Commitments or Pro Forma Title Policies issued to
Purchaser and attached to Purchaser’s closing instruction letter signed by the
Title Company, as such forms were agreed upon by Purchaser, together with all
endorsements, on or prior to the DDP Expiration Date, subject to and in
accordance with Sections 3.02(d) and (e).
(d)    Master Lease. Concurrently with the Closing, Purchaser, RC TIER
Properties, L.L.C. (the “New Master Tenant”) and the other entities to be
parties thereto (collectively, the “Lease Parties”) shall enter a master lease
agreement substantially in the form attached hereto as Exhibit B (the “Master
Lease”), whereby Purchaser shall lease each Facility to the New Master Tenant or
one or more subsidiaries thereof to be approved by Purchaser. On or prior to the
Effective Date, the New Master Tenant and Purchaser shall agree, in writing, on
the final form of the Master Lease and all ancillary documents and instruments
and deliverables to be executed or delivered in connection therewith, including
any letter of credit, evidence of insurance, the sublease for each Facility and
each guaranty required thereunder. As used herein, “Master Tenant” means, as
applicable, Existing Master Tenant and/or New Master Tenant.
(e)    Material Adverse Effect. None of the following shall have been done by,
against or have occurred with respect to any Seller, Existing Master Tenant or
Parent Guarantor prior to the Closing: (i) the commencement of a case under
Title 11 of the U.S. Code (as now constituted or hereafter amended) or under any
other applicable bankruptcy or other similar law; (ii) the appointment of a
trustee or receiver of any property interest; (iii) an assignment for the
benefit of creditors; (iv) an attachment, execution or other judicial seizure of
a substantial property interest; (v) the taking of, failure to take or
submission to any action indicating an


30





--------------------------------------------------------------------------------





inability to meet its financial obligations as they accrue; (vi) a dissolution
or liquidation; (vii) the commencement of any regulatory enforcement action
which will or reasonably may limit admissions or government reimbursements with
respect to any Facility, which is not dismissed within thirty (30) days after
such commencement; (viii) the receipt of an “immediate jeopardy” determination
against a Facility, which has not been dismissed or cured; or (ix) the
occurrence of any Material Adverse Effect. For purposes of this Agreement,
“Material Adverse Effect” shall mean any material adverse change with respect to
the financial condition of Sellers or Parent Guarantor, or in the business,
operations, assets or cash flow of a particular Facility or the Property, taken
as a whole; provided, however, that the following shall not be deemed to
constitute, and shall not be taken into account in determining whether or not a
“Material Adverse Effect” has occurred and the term “Material Adverse Effect”
shall not include the impact of (A) changes in Laws, regulations or
interpretations thereof by any Approval Authorities, (B) actions or omissions of
Sellers taken with the prior written consent of Purchaser in contemplation of
the transactions contemplated by this Agreement, (C) national or international
hostilities, acts of terror, acts of war, or natural disasters, (D) conditions
affecting the United States economy generally, (E) changes in GAAP, and
(F) conditions generally affecting the industries in which the Sellers operate,
including, without limitation, any Third Party Payor change to reimbursements.
(f)    Third Party Consents. All Permits and Regulatory Approvals, if any, that
Sellers are required to obtain in connection with the conveyance of the Property
to Purchaser and the transactions contemplated under the Master Lease shall have
been issued and/or obtained.
7.02    Conditions Precedent to Seller’s Obligation to Close. Each Seller’s
obligation to consummate the Closing in respect of Transferred Property owned or
operated by it is subject to the satisfaction of the following conditions on or
before the Closing, unless waived by Sellers in writing prior to the Closing
(“Sellers’ Conditions Precedent”):
(a)    Covenants. Purchaser shall have performed and observed in all material
respects all covenants and obligations of Purchaser under this Agreement,
including, without limitation, delivery into escrow of any and all documents
required pursuant to Section 8.03.
(b)    Representations and Warranties. All representations and warranties of
Purchaser set forth in Section 5.03 of this Agreement shall be true and correct
in all material respects as if made on the Closing Date.
(c)    Intentionally Omitted.
7.03    Failure of a Condition.
(a)    Purchaser’s Conditions Precedent. In the event that any of the
Purchaser’s Conditions Precedent have not been satisfied on or before the
Outside Date (the “Unsatisfied Purchaser Condition”), then Purchaser shall have
the right to give notice to Sellers, on or before the Outside Date, of each
Unsatisfied Purchaser Condition that Purchaser asserts has not been satisfied or
be deemed to have waived its right to object. In such notice, Purchaser may
elect (i) to extend the Outside Date for a reasonable period of time (not to
exceed thirty (30) calendar


31





--------------------------------------------------------------------------------





days) to allow Sellers to satisfy the Unsatisfied Purchaser Condition; or
(ii) to waive such Unsatisfied Purchaser Condition in a writing delivered to the
Escrow Agent and Sellers and proceed to the Closing as contemplated hereunder.
In the event that Purchaser has elected to extend the Outside Date and the
Unsatisfied Purchaser Condition remains unsatisfied upon the expiration of such
extension, then, provided that Purchaser is not then in material breach of any
provision of this Agreement, Purchaser shall have the right, upon notice to
Sellers, to terminate this Agreement with respect to all Facilities. In the
event of a termination of this Agreement with respect to all Facilities under
this Section 7.03(a), the Deposit shall be reimbursed to Purchaser, after which
neither Sellers nor Purchaser will have any further rights or obligations
hereunder, whether pursuant to Section 11.01 or otherwise.
(b)    Sellers’ Conditions Precedent. In the event that any of the Sellers’
Conditions Precedent have not been satisfied on or before the Outside Date (the
“Unsatisfied Sellers’ Condition”), then Sellers shall have the right to give
notice to Purchaser, on or before the Outside Date, of each Unsatisfied Sellers’
Condition that Sellers assert have not been satisfied or be deemed to have
waived its right to object. In such notice, Sellers may elect (i) to extend the
Outside Date for a reasonable period of time (not to exceed thirty (30) calendar
days) to allow Purchaser to satisfy the Unsatisfied Purchaser Condition, or
(ii) to waive such Unsatisfied Purchaser Condition in a writing delivered to the
Escrow Agent and Purchaser and proceed to the Closing as contemplated hereunder.
In the event that Sellers elect to extend the Outside Date and the Unsatisfied
Sellers’ Condition remains unsatisfied upon the expiration of such extension,
then, provided that Sellers are not then in material breach of any provision of
this Agreement, Sellers shall have the right, upon notice to Purchaser, to
terminate this Agreement with respect to all Facilities. In the event of a
termination of this Agreement with respect to all Facilities under this
Section 7.03(b), the Deposit shall be retained by Sellers, after which neither
Sellers nor Purchaser will have any further rights or obligations hereunder.
ARTICLE 8
CLOSING; ESCROW CLOSE
8.01    Closing and Closing Date. The consummation of the transactions
contemplated hereby (the “Closing”) will take place via the escrow services of
the Escrow Agent or at such other location upon which Sellers and Purchaser
mutually agree, thirty (30) days following the later to occur of (i) the DDP
Expiration Date, or (ii) as otherwise agreed to by Purchaser and Sellers (the
“Closing Date”); provided, however, that in any event, the Closing Date shall
occur no later than September 30, 2018 (the “Outside Date”), subject to the
right of the parties to postpone the Outside Date as set forth in Section 7.03.
Notwithstanding the foregoing or any other language in this Agreement to the
contrary, the location and other logistics of the Closing and the Closing Date
shall be subject to any requirements or extensions imposed by the U.S.
Department of Housing and Urban Development (“HUD”) in connection with the
payoff of the applicable Seller Indebtedness.
8.02    Obligations of Sellers.
(a)    Closing Documents. At least one (1) Business Day prior to Closing, each
Seller will execute (if applicable), acknowledge (if necessary) and deliver
originals (or copies,


32





--------------------------------------------------------------------------------





where indicated) of the following documents to the Escrow Agent in respect of
any Facility owned by such Seller:
(i)    a Special Warranty Deed substantially in the form attached hereto as
Exhibit C and reasonably acceptable to the parties hereto and the Title Company,
conveying such Seller’s Facility to Purchaser in fee simple utilizing the legal
description for the Land set forth on the Pro Forma Title Policy, subject only
to the Permitted Exceptions and the provisions set forth in Section 3.02 (the
“Deed”);
(ii)    a Blanket Conveyance, Bill of Sale and Assignment substantially in the
form of Exhibit D, whereby (A) such Seller shall sell, assign, transfer and
convey to Purchaser, free and clear of all liens and encumbrances except
Permitted Exceptions, all of such Seller’s right, title, interest and
obligations in, to and under all other Transferred Property in respect of the
particular Facility which such Seller owns and/or operates, and (B) Purchaser
shall purchase, accept and assume, from and after the Closing Date, all of such
Seller’s right, title, interest and obligations in, to and under all other
Transferred Property in respect of the particular Facility which such Seller
owns and/or operates to the extent the same are assignable;
(iii)    a certificate of Non‑Foreign Status substantially in the form of
Exhibit E;
(iv)    a certificate that all of such Seller’s representations and warranties
in this Agreement are true and correct in all material respects as of the
Closing Date substantially in the form of Exhibit F and an updated Rent Roll
dated as of the Closing Date and certified to be true, correct and complete in
all material respects;
(v)    a Seller’s settlement statement, showing all of the payments, adjustments
and prorations provided for in Section 8.04 and otherwise agreed upon by each
Seller and Purchaser;
(vi)    such affidavits or letters of indemnity (including “gap” indemnity) for
the benefit of the Title Company as the Title Company shall require in order to
omit from the Title Policy all pre‑printed standard exceptions, including any
unfiled mechanic’s, materialmen’s or similar liens;
(vii)    such additional evidence as may be reasonably required by the Title
Company with respect to the authority of the persons executing the documents on
behalf of such Seller;
(viii)    such disclosures, reports and withholding forms as are required by
applicable state and local law in connection with the conveyance of real
property;
(ix)    real estate transfer tax forms and returns for such Facility if required
under applicable law;
(x)    evidence of the termination as of the Closing of each Operator Lease;


33





--------------------------------------------------------------------------------





(xi)    certified resolutions of the board of directors (or equivalent body) of
such Seller’s and Parent Guarantor’s ultimate parent evidencing that each has
been duly authorized to enter into and perform this Agreement and the
transactions contemplated hereby;
(xii)    certified resolutions of the board of directors (or equivalent body) of
the ultimate parent of (A) RCMC and any other Lease Guarantor, (B) New Master
Tenant, and (C) Operators evidencing that each has been duly authorized to enter
into and perform this Agreement, the Master Lease, Master Lease Ancillary
Documents, the Guaranties and the transactions contemplated thereby;
(xiii)    any additional documents that the Escrow Agent or the Title Company
may reasonably require for the proper consummation of the transactions
contemplated by this Agreement;
(xiv)    Intentionally Omitted;
(xv)    the Payoff Letters, if any; and
(xvi)    a duly executed counterpart to the Master Lease by the New Master
Tenant, and fully executed copies of all operating subleases entered into
thereunder, in substantially the form attached hereto as Exhibit G‑1, along with
duly executed counterparts to all ancillary documents required to be delivered
as of the effective date of the Master Lease (collectively, the “Master Lease
Ancillary Documents”), including the Lease Guaranty (Subtenants) and Lease
Cross‑Guaranty (Subtenants), in substantially the forms attached hereto as
Exhibit G‑2 and G‑3 (collectively, the “Guaranties”), together with all other
deliverables which may be required under the Master Lease, including, without
limitation, any non‑disturbance agreement, letters of credit and certificates of
insurance as are required pursuant to the Master Lease, showing Purchaser as an
additional insured and loss payee, with appropriate provisions for prior notice
to Purchaser in the event of cancellation or termination of such policies and
any other executed or other documents reasonably required by Purchaser to
consummate the transactions contemplated hereby.
(b)    Possession. At the Closing, each Seller will deliver possession of any
Facility owned or operated by it and all (including, without limitation, at
least one (1) complete set of) keys for use at such Facility in the possession
or subject to the control of such Seller, including, without limitation, master
keys as well as combinations, card keys and cards for the security systems, if
any. Each Seller will also deliver to Purchaser, or provide Purchaser access to,
upon request, copies or originals of all other Transferred Property that is in
such Seller’s possession or control; provided, however, that any of the
Transferred Property located at a Facility shall remain at such Facility.
(c)    Costs. At the Closing, each Seller will pay all costs allocated to such
Seller pursuant to Section 8.04.
8.03    Obligations of Purchaser.


34





--------------------------------------------------------------------------------





(a)    Closing Documents. At the Closing, Purchaser shall execute (if
applicable), acknowledge (if necessary) and deliver originals of the following
documents to the Escrow Agent in respect of each Property purchased by it:
(i)    a Blanket Conveyance, Bill of Sale and Assignment substantially in the
form of Exhibit D;
(ii)    a certificate that all of Purchaser’s representations and warranties in
this Agreement are true and correct in all material respects as of the Closing
Date substantially in the form of Exhibit H;
(iii)    a Purchaser’s settlement statement, showing all of the payments,
adjustments and prorations provided for in Section 8.04 and otherwise agreed
upon by each Seller and Purchaser;
(iv)    such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser or on behalf of Purchaser;
(v)    certified resolutions of the sole member of Purchaser evidencing that
Purchaser has been duly authorized to enter into and perform this Agreement and
the transactions contemplated hereby;
(vi)    Intentionally Omitted; and
(vii)    a duly executed counterpart to the Master Lease, along with duly
executed counterparts to all ancillary documents required to be delivered as of
the effective date of the Master Lease.
(b)    Payment of Consideration and Costs. At the Closing, Purchaser will pay
any and all amounts required in accordance with the terms and conditions set
forth in Article 2 of this Agreement, and will pay all costs allocated to
Purchaser pursuant to Section 8.04.
8.04    Costs and Adjustments at Closing.
(a)    Expenses.
(i)    Purchaser shall pay the prepayment penalty in accordance with the formula
shown on Exhibit L attached hereto (collectively, the “HUD Lockout Fee”) imposed
by HUD in connection with the payoff of the HUD‑insured Seller Indebtedness at
the Closing. Sellers shall pay at the Closing any penalties, fees, interest or
other charges arising as a result of any breach, default or event of default by
a Seller under the Seller Indebtedness and Sellers’ and its Affiliated Parties’
attorney’s fees, including with respect to any opinion letters required to be
provided by Sellers or any Affiliated Party.
(ii)    Purchaser shall pay: (A) all title examination fees and any endorsement
costs for the Title Policies; (B) the cost of the Surveys; (C) the cost of
recording the


35





--------------------------------------------------------------------------------





Deeds; (D) the cost of any appraisals of Sellers’ interest in the Transferred
Property obtained by Purchaser; (E) Purchaser’s legal, accounting and other
professional fees and expenses; (F) one‑half (1/2) of any escrow fees charged by
the Title Company or applicable escrow company in connection with the Closing;
and (G) all other costs and expenses which are required to be paid by Purchaser
pursuant to other provisions of this Agreement.
(iii)    Sellers shall pay: (A) the premiums for the Title Policies (excluding
any endorsements); (B) any and all state, county, municipal or other conveyance,
documentary or transfer taxes, including stamp taxes (“Transfer Taxes”)
customarily payable by seller in connection with the Deeds or in connection with
the delivery of any other instrument contemplated by this Agreement and any
non‑resident withholding taxes; (C) the cost of recording and/or filing of any
instrument contemplated by this Agreement (other than with respect to the
Deeds); (D) Sellers’ legal, accounting and other professional fees and expenses
and the cost of all opinions, certificates, instruments, documents and papers
required to be delivered, by Seller or any Affiliated Party hereunder, including
without limitation, the cost of performance by Seller of its obligations
hereunder; (E) all other costs and expenses which are required to be paid by
Sellers pursuant to other provisions of this Agreement, including any and all
expenses in connection with the payment of any encumbrances and recording costs
to release any encumbrances; and (F) one‑half (1/2) of any escrow fees charged
by the Title Company or applicable escrow company in connection with the
Closing.
(iv)    Except as specifically set forth in this Agreement, all other costs and
expenses of the transactions contemplated hereby shall be borne by the party
incurring the same or as is the custom for the state in which the particular
Facility is located. The costs described in this Section 8.04(a) shall be
referred to herein as the “Closing Costs”. The provisions of this
Section 8.04(a) shall survive the termination of this Agreement.
(v)    Notwithstanding any language to the contrary set forth in this Agreement,
Purchaser shall not be obligated to pay any recordation fees, stamp taxes or
other transfer taxes on any memoranda of the Master Lease or any sublease to an
Operator, any rental or lease taxes or nursing home privilege or similar
business taxes, all of which shall be the responsibility of the tenant under the
Master Lease or the applicable Operator.
(vi)    If the Closing does not occur for any reason other than a material
default by one of the parties, Sellers and Purchaser shall split the costs
incurred through the Title Company and Escrow Agent equally including the cost
of the Title Commitments. If Sellers or Purchaser materially defaults and the
Closing does not occur, the defaulting party shall bear such costs.
(b)    Rent and Impounds. Sellers shall pay at the Closing any prorated rent and
impounds under the Master Lease (and any related subleases) for the period from
the Closing through the end of the calendar month in which the Closing occurs,
plus the rents and impounds payable for the first full month under the Master
Lease (and any related subleases).
(c)    Premises Condition Report; Repairs Escrow. Subject to the terms and
conditions set forth in Section 6.01(l), at the Closing, Sellers and Purchaser
shall direct the


36





--------------------------------------------------------------------------------





Escrow Agent to withhold from Sellers’ proceeds and retain in escrow for the
benefit of Purchaser, pursuant to a mutually‑acceptable escrow agreement, one
hundred twenty percent (120%) of the estimated cost to complete the then
outstanding and unfinished Required PCR Repairs. Sellers, Purchaser and the
Escrow Agent shall agree upon the final form of the applicable escrow agreement
on or before the Closing Date, and the actual amount of funds to be withheld
shall be determined and mutually agreed to by the parties on or before the
Closing Date based upon the Premises Condition Report for each Facility;
provided, however that neither party shall unreasonably withhold, condition or
delay their approval.(d)    Prorations. Subject to the terms of the Master
Lease, all operating expenses shall continue to be the obligation of the Master
Tenant under the Master Lease (and the subtenants under any related subleases),
and all operating income shall continue to inure to Sellers’ benefit after the
Closing pursuant to approved subleases.
(e)    Mortgage Interest, Escrows and Deposits. Sellers shall not receive a
credit at the Closing for any insurance, tax or other reserves, escrows and/or
such deposits held by HUD or the HUD servicer, it being understood that Sellers
shall be entitled to pursue a refund of such amounts directly from HUD or the
HUD servicer; provided, however, that to the extent available at Closing,
Sellers agree that Sellers shall make such funds available to New Master Tenant
and the Operators to satisfy their reserve requirements under the Master Lease;
provided, further, however, that Owner Sellers shall be entitled to retain any
replacement reserve funds in excess of Five Hundred and 00/100 Dollars ($500.00)
per bed per Facility to the extent refunded by HUD or the HUD servicer.
(f)    Post‑Closing Reconciliation. All adjustments for items to be prorated
pursuant to this Section 8.04 which cannot be prorated (or for items to be
prorated pursuant to this Section 8.04 which were prorated based upon an
estimation) as of the Closing Date shall be completed within sixty (60) days
after the Closing Date, except for (i) those items for which Purchaser was given
a credit against the Portfolio Purchase Price at the Closing, and (ii) those
items that are not reasonably capable of determination within such sixty (60)
day period, and the parties agree to adjust such items in clause (ii) as and
when ascertainable and to make the appropriate payment forthwith and without
interest thereon.
(g)    Survival. The provisions of this Section 8.04 shall survive Closing.
8.05    Escrow Close. The delivery of the documents and the payment of the sums
to be delivered and paid at the Closing shall be accomplished through an escrow
established with the Escrow Agent. The Escrow Agent shall not deliver or record
any documents or disburse any funds until the Escrow Agent receives written
confirmation (which may include e‑mail) from authorized representatives of the
applicable Seller and Purchaser that all conditions to the Closing have been
satisfied or waived, including, without limitation, the Escrow Agent’s
unconditional and irrevocable willingness and ability to comply with the terms
of each party’s escrow instruction letter to the Escrow Agent.
8.06    Reporting Person. If requested in writing by any party, the Escrow Agent
shall confirm its status as the “reporting person” in a writing that complies
with the requirements of Section 6045(e) of the Code and the regulations
promulgated thereunder.


37





--------------------------------------------------------------------------------





ARTICLE 9
RISK OF LOSS; DAMAGE; CONDEMNATION
9.01    Risk of Loss. Risk of loss for damage to the Facilities, or any part
thereof, by fire or other casualty from the Effective Date until the Closing
will be on Sellers.
9.02    Notice of Casualty or Taking. Sellers shall promptly deliver to
Purchaser written notice of any casualty or taking involving the Facilities; to
the extent the same are received by Sellers.
9.03    Damage.
(a)    Loss or Damage. In the event of loss or damage to a Facility or any
portion thereof which is not “major” (as defined in Section 9.03(c)), this
Agreement shall remain in full force and effect, and the repairs shall be
completed in accordance with Section 9.03(b). In the event of a major loss or
damage, Purchaser may terminate this Agreement with respect to all (but not less
than all) of the Facilities by written notice to Sellers, and thereafter neither
party will have any further rights or obligations hereunder, except for any
obligations that expressly survive termination, and the Deposit shall be
returned to Purchaser. If Purchaser does not elect to terminate this Agreement
within ten (10) Business Days after receipt of written notice from a Seller of
the occurrence of major loss or damage, then Purchaser shall be deemed to have
elected to proceed with the Closing and the repairs shall be completed in
accordance with Section 9.03(b), provided that insurance proceeds are available
to Purchaser to cover the costs of repairing the damaged Facility to the extent
such repairs are not completed.
(b)    Proceeds; Repairs. If this Agreement may not be, or is not, terminated in
accordance with Section 9.03(a) and if, prior to Closing, Sellers are unable to
perform all repairs necessary to bring a Facility owned or operated by it to its
condition immediately prior to such loss or damage, Sellers shall assign to
Purchaser all of such Sellers’ right, title and interest to any claims and
proceeds Sellers may have with respect to any casualty insurance policies
(including any rent loss insurance applicable to any period on and after the
Closing Date) or condemnation awards relating to such Facility, except to the
extent needed to reimburse Sellers for reasonable, actual, out‑of‑pocket sums it
expended prior to the Closing for the restoration or repair of such Facility or
in collecting such insurance proceeds or condemnation awards, and Purchaser
shall receive a credit at the Closing for any deductible, uninsured or coinsured
amount under said insurance policies. In the event of damage that is not major
as set forth in Section 9.03(a) Sellers shall, at Sellers’ cost, repair the
damage before the Closing in a manner reasonably satisfactory to Purchaser or,
if repairs cannot be completed before Closing, credit Purchaser at the Closing
for the reasonably estimated cost to complete the repair. The terms of this
Section 9.03(b) shall be subject to the rights of any mortgagee or lender under
any mortgage, deed of trust or similar document encumbering a Facility, unless
any such mortgagee or lender acknowledges in a signed document satisfactory to
Sellers and Purchaser that such mortgagee or lender will not take possession of
or otherwise require any such proceeds or awards to be used in a particular
manner. If any such mortgagee or lender refuses to provide any such signed
document, or requires that any casualty or condemnation proceeds or awards be
used pursuant to the terms of any mortgage, deed of trust or similar document
(including use for restoration of the


38





--------------------------------------------------------------------------------





Property), then Sellers shall notify Purchaser thereof (“Casualty Termination
Notice”) and Sellers or Purchaser shall have the right to terminate this
Agreement with respect to all Facilities upon written notice to the other party
no later than five (5) days following such Casualty Termination Notice or the
Closing Date, whichever first occurs. Following any such termination of this
Agreement, the Deposit shall be returned to Purchaser after which neither
Sellers nor Purchaser will have any further rights or obligations hereunder,
except for any obligations that expressly survive termination. If this Agreement
is not terminated as provided in the immediately preceding sentence, then
Sellers shall credit Purchaser at the Closing with an amount equal to the amount
of any proceeds or awards applied by any such mortgagee or lender to the
indebtedness secured by any mortgage, deed of trust or similar document
encumbering such Facility.
(c)    “Major” Loss or Damage. For purposes of this Section 9.03, “major” loss
or damage to a Facility refers to the following: (i) loss or damage to such
Facility or any portion thereof (A) such that the cost of repairing or restoring
such Facility to a condition substantially similar to that of such Facility
prior to the event of damage would be, in the written opinion of the insurance
adjuster for Seller that owns such Facility, equal to or greater than ten
percent (10%) of the Purchase Price allocated to such Facility, (B) which, in
Sellers’ reasonable estimation, will take longer than one hundred eighty (180)
days to repair, or (C) which materially and adversely affects access to or from
such Facility; and (ii) any condemnation proceeding contemplated, threatened or
instituted by anybody having the power of eminent domain with respect to any
improvements on such Facility (or any portion thereof).
ARTICLE 10
REMEDIES
10.01    Seller Default. If, prior to Closing, a Seller materially breaches or
fails to perform any of its covenants herein in any material respect, and such
breach or failure shall continue for a period of fifteen (15) Business Days
after written notice thereof from Purchaser specifying to which Facility the
default applies and the specific nature of the default, then, provided that
Purchaser is not then in material breach of any provision of this Agreement,
Purchaser shall have the right, as Purchaser’s sole and exclusive (except to the
extent caused by any acts or omissions constituting fraud by Sellers or Parent
Guarantor) remedy at law, in equity or otherwise (a) to file an action to obtain
specific performance of such Seller’s obligation to perform in accordance with
this Agreement (to the extent available), or (b) to declare this Agreement
terminated as to all (but not less than all) of the Facilities and receive, as
fixed, agreed and liquidated damages and not as a penalty, a return of the
Deposit (plus any accrued interest thereon) plus Purchaser’s Reimbursable
Transaction Costs up to the Reimbursement Cap. Upon such return of the Deposit
and payment by Sellers of Purchaser’s Reimbursable Transaction Costs, (c) all
rights and obligations of Purchaser and Sellers under this Agreement shall
expire, except for such provisions as expressly survive the expiration or the
termination hereof; and (d) Purchaser hereby waives any and all rights to
damages in excess of Purchaser’s Reimbursable Transaction Costs up to the
Reimbursement Cap.
10.02    Purchaser Default. If, prior to Closing, Purchaser materially breaches
or fails to perform any of its covenants herein in any material respect and as a
result thereof fails to close as


39





--------------------------------------------------------------------------------





required by this Agreement, and such breach or failure shall continue for a
period of fifteen (15) Business Days after written notice thereof from Seller
specifying to which Facility the default applies and the specific nature of the
default (other than a failure to deliver the Portfolio Purchase Price upon
satisfaction of Purchaser’s Conditions Precedent for which no cure period shall
be given), the parties stipulate and agree that actual damages may be difficult,
if not impossible, to compute. Consequently, in the event of any such material
breach or failure by Purchaser pursuant to this Section, then, provided that
Sellers are not then in material breach of any provision of this Agreement,
Sellers’ sole and exclusive remedy (except to the extent caused by any acts or
omissions constituting fraud by Purchaser) at law, in equity or otherwise shall
be either to (a) terminate this Agreement in its entirety and retain the Deposit
(plus any accrued interest thereon) as fixed, agreed and liquidated damages and
not as a penalty, or (b) terminate this Agreement only as to the specific
Facility as to which Purchaser is in default, by giving written notice thereof
to Purchaser prior to the Closing, in which event an amount equal to the amount
of Deposit allocable to the Facility which is the subject of such default of
Purchaser shall be paid to Sellers as fixed, agreed and liquidated damages and
not as a penalty, and after the payment of such portion of the Deposit to
Sellers, neither Sellers nor Purchaser will have any further rights or
obligations under this Agreement with respect to such Facility, except for any
obligations that expressly survive termination. In the event that Sellers elect
to terminate this Agreement in its entirety, then upon Sellers’ receipt of the
Deposit (plus any accrued interest thereon), (i) all rights and obligations of
Purchaser and Sellers under this Agreement shall expire, except for such
provisions as expressly survive the expiration or the termination hereof; and
(ii) Sellers hereby waive any right to action for specific performance of
Purchaser’s obligations under this Agreement and any other remedies at law or in
equity. Notwithstanding the foregoing, nothing in this Section 10.02 shall be
deemed to limit Sellers’ recovery in connection with the indemnity provided by
Purchaser in Section 3.04 of this Agreement.
ARTICLE 11
ADDITIONAL AGREEMENTS
11.01    Indemnification. Subject to any of the limitations set forth in this
Agreement, including, without limitation, Section 5.02, Article 10 and
Section 11.02, each Owner Seller and Operator of a particular Facility, hereby
jointly and severally, solely as between themselves and solely with respect to
the Facility and other Property owned and/or operated by them, agree, from and
after the Closing, to indemnify and hold free and harmless the Purchaser and its
affiliates and their respective officers, directors, employees, advisors,
accountants, attorneys, partners, shareholders and any other person having a
direct or indirect ownership interest in Purchaser (collectively, the “Purchaser
Parties”) from and against any Damages incurred by the Purchaser Parties and
resulting from (i) any material inaccuracy or material breach of any
representation or warranty made by such Owner Seller and Operator in this
Agreement, and (ii) any material breach or default by such Owner Seller and
Operator under any of such Owner Seller and Operator’s covenants or agreements
contained in this Agreement.
11.02    Indemnification Limitations. Notwithstanding anything contained herein
to the contrary, the indemnification obligations of Sellers set forth in
Section 11.01 of this Agreement shall be subject to the following limitations:


40





--------------------------------------------------------------------------------





(a)    The indemnification obligations set forth in Section 11.01 shall survive
for a period of one (1) year following the Closing (the “Indemnity Period”);
provided, however, any claims asserted by the Purchaser Parties in good faith,
with specificity and in writing prior to the expiration of the Indemnity Period
shall not thereafter be barred by the expiration of the Indemnity Period.
(b)    No Seller shall have any obligations under Section 11.01 until the
aggregate amount of Damages incurred by the Purchaser Parties thereunder exceeds
Two Hundred Fifty Two Thousand and 00/100 Dollars ($252,000.00) (the “Deductible
Amount”), after which the Purchaser Parties shall be entitled to indemnification
under Section 11.01 for the amount of all such Damages in excess of the
Deductible Amount; provided, however, that the aggregate amount of Damages for
which the Purchaser Parties shall be entitled to indemnification pursuant to
Section 11.01 shall not exceed Two Million Five Hundred Twenty Thousand and
00/100 Dollars ($2,520,000.00).
(c)    Payments by a Seller pursuant to Section 11.01 shall be limited to the
amount of any Damages that remain after deducting therefrom any insurance
proceeds and any indemnity, contribution or other similar payment received or
reasonably expected to be received by the Purchaser Parties in respect of any
such Damages. The Purchaser Parties shall use commercially reasonable efforts to
recover under insurance policies or indemnity, contribution or other similar
agreements prior to seeking indemnification under this Agreement.
(d)    Notwithstanding anything contained herein to the contrary, no Seller
shall be liable under Section 11.01 for any Damages based upon or arising out of
any inaccuracy in or breach of any of the representations, warranties, covenants
and/or agreements of such Seller contained in this Agreement if Purchaser had
Knowledge of such inaccuracy or breach prior to the Closing.
(e)    Notwithstanding anything in this Agreement to the contrary, the parties
hereby acknowledge and agree that Purchaser shall have certain rights, remedies
and/or recoveries available to it under the terms of the Master Lease in the
event of a breach or default by Sellers thereunder; provided, however, that in
no event shall Purchaser be entitled to recover twice (once under this Agreement
and again under the Master Lease) for any Damages arising or resulting from the
same set of facts and/or circumstances.
(f)    Purchaser, on behalf of itself and each of the Purchaser Parties, hereby
acknowledges and agrees that, from and after the Closing, its sole and exclusive
remedy with respect to any and all claims for breach of any representations,
warranty, covenant or agreement set forth in this Agreement shall be pursuant to
the indemnification provisions set forth in this Article 11.


11.03    Brokers.


41





--------------------------------------------------------------------------------





(a)    Commissions and Fees. Sellers jointly and severally represent and warrant
to Purchaser that no Seller has (i) contacted or entered into any agreement with
any investment banker, real estate broker, agent, finder or any party in
connection with the transactions contemplated hereby other than Dresner Partners
– Investment Banking (“Dresner”), or (ii) taken any action that would result in
any fees or commissions being due and payable to any party other than Dresner
with respect to the transactions contemplated hereby. Sellers will be solely
responsible for the payment of Dresner’s fees in accordance with the provisions
of separate agreements, and Purchaser shall have no obligation or liability
relative thereto. Purchaser hereby represents and warrants to each Seller that
Purchaser has not contracted or entered into any agreement with any investment
banker, real estate broker, agent or finder in connection with the transactions
contemplated hereby and that Purchaser has not taken any action that would
result in any fees or commissions being due or payable to any such party with
respect to the transactions contemplated hereby other than Dresner.
(b)    Indemnity. Sellers, on the one hand, and Purchaser, on the other, hereby
indemnifies and agrees to hold the other party harmless from any actual,
out‑of‑pocket Claims and/or Damages (including, without limitation, reasonable
attorneys’ fees) paid or incurred by the other party by reason of a breach of
the representation and warranty made by such party in Section 11.03(a).
Notwithstanding anything to the contrary contained in this Agreement, the
indemnities set forth in this Section 11.03(b) shall survive the Closing for a
period of eighteen (18) months.
ARTICLE 12
NOTICES
12.01    Written Notice. All notices, demands and requests that may be given or
that are required to be given by any Seller to Purchaser or by Purchaser to any
Seller under this Agreement must be in writing given to the applicable party’s
address set forth in Section 12.03.
12.02    Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent by
(a) personal delivery, (b) a nationally recognized overnight courier service,
(c) facsimile with written telephonic confirmation, with a copy to follow by
overnight courier service, or (d) certified mail, return receipt requested. Any
such notice, request, demand, tender or other communication shall be deemed to
have been duly given as follows: (i) if served in person, when served; (ii) if
sent by facsimile (provided that such facsimile transmission is confirmed by
telephone or a statement generated by the transmitting machine) upon completion
of transmission, or if transmission is completed after 5:00 p.m. Eastern Time or
on a day other than a Business Day, on the next succeeding Business Day,
provided that a duplicate copy of any such facsimile is also delivered on the
next succeeding Business Day in accordance with paragraphs (a), (b) or (d),
above; (iii) if by overnight courier, on the first Business Day after delivery
to the courier; or (iv) if by certified mail, return receipt requested, upon
receipt. Rejection or other refusal to accept, or inability to deliver because
of changed address or facsimile number of which no notice was given shall be
deemed to be receipt of such notice, request, demand, tender or other
communication.




42





--------------------------------------------------------------------------------





12.03    Addresses. The addresses for proper notice under this Agreement are as
follows:
If to any Seller or Parent Guarantor, to:
Reliant Care Management Company, L.L.C.
1869 Craig Park Court
St. Louis, Missouri 63146
Attn: Richard J. DeStefane, President
Email: rdestefane@reliantcaremgmt.com
Fax: (314) 543‑3880


with a copy to (which shall not constitute notice):
Reliant Care Management Company, L.L.C.
1869 Craig Park Court
St. Louis, Missouri 63146
Attn: Robert J. Craddick, In‑House Counsel
Email: rcraddick@reliantcaremgmt.com
Fax: 314‑226‑1736




with a copy to (which shall not constitute notice):


Greensfelder, Hemker & Gale, P.C.
10 South Broadway, Suite 2000
St. Louis, Missouri 63102
Attn: Vincent J. Garozzo
Email: vjg@greensfelder.com
Fax: 314‑241‑8624


If to Purchaser, to:


GAHC4 Missouri SNF Portfolio, LLC
c/o Griffin‑American Healthcare REIT II, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Attention: Stefan Oh
Email: soh@ahinvestors.com
Fax: (949) 474‑0442


with a copy to (which shall not constitute notice):


Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
211 Commerce Street, Suite 800
Nashville, Tennessee 37201
Attn: Elizabeth C. Sauer, Esq.




43





--------------------------------------------------------------------------------





Email: esauer@bakerdonelson.com
Fax: (615) 744‑5745


If to the Escrow Agent or Title Company, to:


First American Title Insurance Company
777 South Figueroa, Suite 400
Los Angeles, California 90017
Attention: Brian M. Serikaku
Email: bmserikaku@firstam.com
Fax: (877) 398‑1603


Any party may, from time to time, by written notice to the other parties hereto
given in accordance with the foregoing, designate a different address for
notices to such party.
ARTICLE 13
ESCROW AGENT
13.01    Investment and Use of Funds. The Escrow Agent shall invest the Deposit
in a segregated, interest‑bearing, institutional money market account with First
American Trust for the benefit of Purchaser, shall not commingle the Deposit
with any funds of the Escrow Agent or others and shall promptly provide
Purchaser and Seller with confirmation of the investments made. All interest
earned on the Deposit shall become a part of the Deposit and be disbursed with
it. If the Closing under this Agreement occurs, then the Escrow Agent shall
deliver or credit the Deposit (or portion thereof) as provided herein. Provided
such supplemental escrow instructions are not in conflict with this Agreement as
it may be amended in writing from time to time, Seller and Purchaser agree to
execute such supplemental escrow instructions as may be appropriate to enable
the Escrow Agent to comply with the terms of this Agreement.
13.02    Termination.
(a)    Upon a termination of this Agreement in accordance with its terms, either
Parent Guarantor, on behalf of itself and Sellers, or Purchaser (in either case,
the “Terminating Party”) may give written notice to the Escrow Agent and the
other party (the “Non‑Terminating Party”) of such termination and the grounds
for such termination. Such notice shall also constitute a request for the
release of the Deposit to the Terminating Party, if applicable.
(b)    In such event, the Non‑Terminating Party shall have five (5) Business
Days after the Non‑Terminating Party’s receipt of notice of termination provided
in accordance with the provisions of Article 12 in which to object in writing
to, as applicable, the reallocation of the Deposit or the release of the Deposit
(or any portion thereof) to the Terminating Party. If the Non‑Terminating Party
provides such an objection, then the Escrow Agent shall retain the Deposit until
it receives written instructions executed by Parent Guarantor, on behalf of
Sellers, and Purchaser as to the disposition and disbursement of the Deposit, or
until ordered by final court order, decree or judgment, which is not subject to
appeal, to deliver the Deposit to a particular party, in which event the Deposit
shall be delivered in accordance with such notice,


44





--------------------------------------------------------------------------------





instruction, order, decree or judgment. If the Non‑Terminating Party does not
provide such an objection, then the Escrow Agent shall deliver the Deposit in
accordance with the Terminating Party’s notice, if applicable, provided that the
Terminating Party shall include with its notice to the Escrow Agent or promptly
upon request by Escrow Agent evidence of delivery of its notice of termination
in accordance with the provisions of Article 12. In no event shall the Escrow
Agent ever be obligated to confirm actual delivery of notice to the
Non‑Terminating Party.
13.03    Interpleader. Except as provided in Section 13.02, Sellers and
Purchaser agree that in the event of any controversy regarding the Deposit,
unless mutual written instructions are received by the Escrow Agent directing
the disposition of such Deposit, the Escrow Agent shall not take any action, but
instead shall await the disposition of any proceeding relating to the Deposit
or, at the Escrow Agent’s option, the Escrow Agent may interplead all parties
and deposit the Deposit with a court of competent jurisdiction in which event
the Escrow Agent may recover all of its actual, out‑of‑pocket costs, including,
without limitation, reasonable attorneys’ fees. Sellers or Purchaser, whichever
loses in any such interpleader action, shall be solely obligated to pay such
costs and fees of the Escrow Agent related to such interpleader action.
13.04    Liability of the Escrow Agent. The parties acknowledge that the Escrow
Agent is acting solely as a stakeholder at their request and for their
convenience, that the Escrow Agent shall not be deemed to be the agent of either
of the parties and that the Escrow Agent shall not be liable to any of the
parties for any action or omission on its part taken or made in good faith and
not in disregard of this Agreement, but shall be liable for its negligent acts.
Sellers and Purchaser shall jointly and severally indemnify and hold the Escrow
Agent harmless from and against all actual, out‑of‑pocket costs, claims and
expenses, including, without limitation, reasonable attorneys’ fees, incurred in
connection with the performance of its duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on its part. Additionally,
the Escrow Agent shall not be liable to any of the parties hereto if the Escrow
Agent retains the Deposit because the Escrow Agent is uncertain as to the proper
party to whom the Deposit should be delivered, provided the Escrow Agent acts
reasonably and in good faith.
ARTICLE 14
MISCELLANEOUS
Where applicable, the terms and conditions of the provisions set forth in this
Article 14 shall survive the Closing or earlier termination of this Agreement.
14.01    Entire Agreement. This Agreement embodies the entire agreement among
the parties and supersedes all prior agreements and undertakings.
14.02    Assignment. This Agreement may not be assigned by Sellers or Parent
Guarantor without the prior consent of Purchaser in its sole discretion. This
Agreement shall not be assigned by Purchaser without the prior consent of Parent
Guarantor, on behalf of itself and Sellers, which consent may be withheld in
Parent Guarantor’s sole discretion. Notwithstanding the foregoing, Purchaser may
assign its interest in this Agreement, in part or in whole and as to any
Facility, to an affiliate of Purchaser; provided, however, that in the event of
any such


45





--------------------------------------------------------------------------------





assignment, (a) Purchaser shall not be released from any obligations of
Purchaser hereunder, and (b) Purchaser shall provide notice of any such
assignment to Parent Guarantor, on behalf of itself and Sellers.
14.03    Modifications; Waiver. This Agreement may be modified, amended, or
cancelled only by a written instrument signed by the parties hereto. No waiver
of any of the provisions of this Agreement will be deemed to or will constitute
a waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver. Any waiver must be in writing and signed by the
party entitled to performance. No waiver by a party of any breach or default on
the part of another party will be effective unless set forth in writing and
executed by the party against which enforcement of the waiver is sought, and any
such waiver will operate only as a waiver of the particular breach or default
specified in such written waiver and will not be effective as a waiver of any
other subsequent breach or default.
14.04    Interpretation; Usage.
(a)    Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
(b)    The word “or” as used in this Agreement shall not be exclusive.
(c)    The word “will” as used in this Agreement has the same meaning as “shall”
and thus means an obligation and an imperative and not a futurity.
(d)    The words “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.
(e)    As used in this Agreement, or in any other agreement, document,
certificate or instrument delivered by any Seller to Purchaser (other than the
Master Lease or any ancillary document or instrument delivered in connection
with the Master Lease), the phrase “to Sellers’ Knowledge” or any similar phrase
regarding the “Knowledge” of Sellers, shall mean the actual, not constructive or
imputed, knowledge of Richard DeStefane, Wentric Williams, Dennis Holtmann,
Lannie Wineland and Robert Craddick (the “Seller Knowledge Representatives”).
Under no circumstances shall the Seller Knowledge Representatives have any
individual liability for any representations or warranties made by or on behalf
of any Seller. Sellers represent that the Seller Knowledge Representatives are
involved with Seller’s ownership, operation and management of the Property and
that the factual matters addressed in the representations set forth in this
Agreements fall within the scope of their responsibilities.
(f)    As used in this Agreement, or in any other agreement, document,
certificate or instrument delivered by any Purchaser to Seller (other than the
Master Lease or any ancillary document or instrument delivered in connection
with the Master Lease), the phrase “to Purchaser’s Knowledge” or any similar
phrase regarding the “Knowledge” of Purchaser, shall


46





--------------------------------------------------------------------------------





mean the actual, not constructive or imputed, knowledge of Stefan Oh, Paul Baker
and Danny Prosky (the “Purchaser Knowledge Representatives”). Under no
circumstances shall the Purchaser Knowledge Representatives have any individual
liability for any representations or warranties made by or on behalf of any
Purchaser. Purchaser represents that the Purchaser Knowledge Representatives are
involved with the ownership, operation and management of Purchaser and that the
factual matters addressed in the representations set forth in this Agreements
fall within the scope of their responsibilities.
(g)    As used in this Agreement, (i) an “affiliate” of a person means any other
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such person, while
the term “control” (including the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise;
(ii) “Affiliated Party” means each of Parent Guarantor and Existing Master
Tenant; and (iii) “Affiliated Service Party” means each Affiliated Party and
Advanced Medical Supply Management Services, L.L.C., Reliant Care Finance
Company, L.L.C., Reliant Care Rehabilitative Services, L.L.C. and United Scripts
LTC, LLC.
(h)    Solely for purpose of Section 5.01(k) and Section 5.01(t) hereunder,
Affiliated Party shall include any affiliate of such Affiliated Party or Sellers
to the extent an event or occurrence with respect to such affiliate has or is
reasonably likely to have a Material Adverse Effect. As used in this Agreement,
the masculine shall include the feminine and neuter, the singular shall include
the plural and the plural shall include the singular, as the context may
require.
(i)    A reference to any statute or to any provision of any statute shall
include any amendment to, and any modification or re‑enactment thereof, and all
regulations and statutory instruments issued thereunder or pursuant thereto.
(j)    The parties have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
(k)    “Writing,” “written” and comparable terms refer to printing, typing and
other means of reproducing words (including, without limitation, electronic
media) in a visible form.
(l)    References from or through any date mean, unless otherwise specified,
from and including, without limitation, or through and including, without
limitation, respectively.


47





--------------------------------------------------------------------------------





14.05    Captions. The captions used in connection with the articles, sections
and subsections of this Agreement are for convenience only and will not be
deemed to expand or limit the meaning of the language of this Agreement.
14.06    Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and assigns permitted hereunder.
14.07    Controlling Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Missouri and without
reference to any Missouri conflict of laws rule that would result in the
application of the laws of a state other than Missouri. Any legal suit, action
or proceeding arising out of or relating to this Agreement shall be instituted
in the United States District Court for the Eastern District of Missouri or the
courts of the State of Missouri located in the County of St. Louis, and each
party irrevocably submits to the exclusive jurisdiction of such courts in any
such suit, action or proceeding. The parties irrevocably and unconditionally
waive any objection to the laying of venue of any suit, action or proceeding in
such courts and irrevocably waive and agree not to plead or claim in any such
court that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
14.08    Attachments. If the provisions of any schedule, exhibit or rider to
this Agreement are inconsistent with the provisions of this Agreement, the
provisions this Agreement shall prevail. The schedules and exhibits attached
hereto are hereby incorporated as integral parts of this Agreement.
14.09    Time of Essence; Survival of Claims. Time is important to all parties
in the performance of this Agreement, and all parties have agreed that time is
of the essence with respect to the obligations of the parties hereunder and to
any date set out in this Agreement, except as otherwise expressly provided
herein. Notwithstanding anything contained herein to the contrary, the parties
hereby acknowledge and agree that none of the terms, conditions,
representations, warranties, indemnities, covenants, agreements or obligations
of the parties set forth in this Agreement (collectively, “Obligations”) shall
survive the Closing or earlier termination of this Agreement except as expressly
set forth in this Agreement; provided, however, that any such surviving
Obligations shall survive the Closing or earlier termination of this Agreement
solely for the period expressly contemplated by its terms. With respect to the
survival period for any Obligation set forth herein, if the party seeking to
enforce its rights files a claim against the other party in good faith, with
specificity and in writing within the period of survival for such Obligation as
set forth herein, the Obligation that is the subject of the claim shall survive
for as long as reasonably necessary for the parties to obtain a final,
non‑appealable judgment with respect thereto.
14.10    Business Day. “Business Day” means a day other than a Saturday, Sunday,
federal holiday or other day on which commercial banks in St. Louis, Missouri
are authorized or required by law or executive order to close. If the final date
of any period set out in any provision of this Agreement falls on a day that is
not a Business Day, then, and in such event, the time of such period will be
extended to the next Business Day.


48





--------------------------------------------------------------------------------





14.11    Attorneys’ Fees and Costs. If a party is required to resort to
litigation to enforce its rights under this Agreement, then the prevailing party
in such litigation will be entitled to collect from the other party all actual,
out‑of‑pocket costs and expenses, including reasonable attorneys’ fees incurred
in connection with such action, without regard to statutory presumption.
14.12    Counterparts. This Agreement may be executed in multiple counterparts
which shall together constitute a single document; however, this Agreement shall
not be effective unless and until all counterpart signatures have been obtained.
A facsimile or other electronic transmission of an original signature shall be
binding hereunder.
14.13    Publicity. Sellers and Purchaser each hereby covenant that, after the
Closing, any press release or public statement with respect to the Closing
issued by Sellers or Purchaser shall be subject to the prior review and approval
of Sellers and Purchaser (which approval shall not be unreasonably withheld,
conditioned or delayed).
14.14    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY ANY PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE RELATIONSHIP OF ANY SELLER AND
PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF ANY PROPERTY OR ANY CLAIMS
OF INJURY OR DAMAGE.
14.15    Bulk Sales Laws. Purchaser hereby waives compliance by Sellers with the
provisions of the “bulk sales”, “bulk transfer” or similar laws of any state.
14.16    Obligation to Close on All Facilities. Except as expressly set forth in
this Agreement and subject to the terms and conditions of this Agreement,
Purchaser’s obligation to purchase the Facilities is not severable, and
Purchaser must purchase all of the Facilities.
14.17    Guaranty. Parent Guarantor joins in this Agreement for the purpose of
guaranteeing compliance by Sellers with all obligations of Sellers contained in
this Agreement (collectively, the “Seller Obligations”). In furtherance thereof,
Parent Guarantor hereby unconditionally and irrevocably guarantees to Purchaser
the full and timely payment and performance of the Seller Obligations (the
“Guaranty”). The Guaranty is legal, valid and binding upon and against Parent
Guarantor, enforceable in accordance with its respective terms, subject to no
defense, counterclaims, set‑off, or objection of any kind. The obligation of
Parent Guarantor under the Guaranty are continuing, absolute and unconditional
and shall remain in full force and effect until the Seller Obligations shall
have been paid and performed in full. The obligations of Parent Guarantor
hereunder shall not be affected, modified, changed, amended, limited, impaired,
released or discharged, in whole or in part, by reason of: (a) the entry of an
order for relief pursuant to the United States Bankruptcy Code by or against any
Seller or Parent Guarantor; (b) the modification, change, amendment, limitation,
impairment or release of the liability of a Seller or its estate in bankruptcy
or of any remedy for the enforcement thereof, resulting from the operation of
any present or future provision of the U.S. Bankruptcy Code, or from the
decision of any federal, state or local court; (c) the proposal or confirmation
of a plan of


49





--------------------------------------------------------------------------------





reorganization concerning a Seller or Parent Guarantor or by any rejection of
this Agreement pursuant to any such proceeding; or (d) the assignment of a
Seller’s obligations pursuant to this Agreement or an order of court or by
operation of law. The Guaranty constitutes a guarantee of payment and
performance and not of collection. Accordingly, Purchaser may enforce the
Guaranty against Parent Guarantor without first making demand or instituting
collection or enforcement proceedings against any Seller. Parent Guarantor’s
liability for the Seller Obligations is hereby declared to be primary, and not
secondary, and the liability of Parent Guarantor under this Agreement shall in
no way be limited or impaired by, and Parent Guarantor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of this
Agreement.
14.18    Cooperation with Audit.
(a)    Sellers acknowledge that, subject to Section 14.02, Purchaser may assign
all of its right, title and interest in and to this Agreement. The assignee may
be affiliated with a publicly registered company (“Registered Company”) promoted
by Purchaser. Sellers acknowledge that they have been advised that if Purchaser
is affiliated with a Registered Company, the assignee may be required to make
certain filings with the Securities and Exchange Commission (the “SEC Filings”)
that relate to the three (3) most recent pre‑acquisition fiscal years (the
“Audited Years”) and the current fiscal year through the date of acquisition
(the “stub period”) for each Property. To assist the assignee in preparing the
SEC Filings, Sellers covenant and agree to (and to cause Parent Guarantor to)
provide the assignee (to the extent in Sellers’ possession or reasonable
control), upon not less than two (2) weeks prior written notice and during
normal business hours, with the following within five (5) Business Days prior to
the DDP Expiration Date and any time thereafter until the first anniversary of
the Closing Date: (i) access to bank statements for the Audited Years and stub
periods; (ii) rent roll as of the end of the Audited Years and stub periods;
(iii) operating statements for the Audited Years and stub periods; (iv) access
to the general ledger for the Audited Years and stub periods; (v) cash receipts
schedule for each month in the Audited Years and stub periods; (vi) access to
invoices for expenses and capital improvements in the Audited Years and stub
periods; (vii) accounts payable ledger and accrued expense reconciliations;
(viii) check register for the Audited Years and stub periods and the three
months thereafter; (ix) all leases and five (5) year lease schedules; (x) copies
of all insurance documentation for the Audited Years and stub periods;
(xi) copies of accounts receivable aging as of the end of the Audited Years and
stub periods along with an explanation for all accounts over thirty (30) days
past due as of the end of the Audited Years and stub periods; (xii) signed
representation letter in the form attached hereto as Exhibit I (“Representation
Letter”); (xiii) all organizational documents of Seller; (xiv) confirmation of
all cash receivables and payables for the Audited Years and the stub periods;
(xv) all information related to financial statement footnotes; and (xvi) to the
extent necessary, the information set forth in the letter set forth in the form
attached hereto as Exhibit J. To the extent requested by Purchaser prior to
Closing, Sellers also agree to deliver to Purchaser a signed Representation
Letter and the foregoing requested information within five (5) Business Days
prior to Closing, and such delivery shall be a condition to Closing. Sellers
acknowledge receipt of a sample audit request deliverables checklist provided by
Purchaser for Sellers’ review. Purchaser understands that not all of the items
listed thereon may be applicable to Sellers, Parent Guarantor and the


50





--------------------------------------------------------------------------------





Facilities, but Sellers agree to use commercially reasonable efforts to deliver
or otherwise make available at the Facilities the items listed thereon to the
extent applicable and requested by Purchaser’s auditor.
(b)    Notwithstanding any language to the contrary set forth herein, Purchaser
agrees to engage Purchaser’s auditor at its sole cost and expense and to
reimburse Sellers for (i) the fees and expenses actually charged by Sellers’
independent accountants in assisting Purchaser’s auditor with the foregoing
audit and SEC Filings (not to include the cost of Sellers’ audited financial
statements or other fees or expenses which Sellers would have incurred
regardless of the foregoing audit and SEC Filing requirements), and (ii) any
other reasonable out‑of‑pocket expenses actually incurred by Sellers pursuant to
meeting its obligations under this Section 14.18, including, without limitation,
legal fees. In no event shall Sellers’ cooperation with Purchaser in accordance
with this Section 14.18 materially interfere with the operation of its business.
14.19    Purchaser’s Disclosures. Seller acknowledges that it is Purchaser’s
intention that the ultimate acquirer be a corporation that is or intends to
qualify as a subsidiary of a Real Estate Investment Trust (“REIT”) and that, as
such, it is subject to certain filing and reporting requirements in accordance
with federal laws and regulations, including, without limitation, regulations
promulgated by the Securities and Exchange Commission. Accordingly, and
notwithstanding any provision of this Agreement or the provisions of any other
existing agreement between the parties hereto to the contrary, Purchaser may
publicly file, disclose, report or publish any and all information related to
this transaction that may be reasonably interpreted as being required by federal
law or regulation, or as Purchaser otherwise elects in its sole discretion.
14.20    No Personal Liability. In addition to any limitation on liability
provided by law or any other agreement or instrument, no advisor, trustee,
director, officer, employee, accountant, attorney, beneficiary, shareholder,
partner, participant or agent of or in Purchaser or any Seller or Parent
Guarantor shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or the transaction contemplated hereunder.
[Signature page follows.


51





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed and delivered as of the date first written above.
SELLERS:


 


BKY PROPERTIES OF ST ELIZABETH LLC,
a Missouri limited liability company






By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President




MMA HEALTHCARE OF ST ELIZABETH,
INC. D/B/A ST. ELIZABETH CARE
CENTER, a Missouri corporation




By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


BRIDGEWOOD ASSOCIATES, L.L.C.,
a Missouri limited liability company








By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


BRIDGEWOOD HEALTH CARE CENTER,
L.L.C. D/B/A BRIDGEWOOD HEALTH
CARE CENTER, a Missouri limited liability
company




By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President




CRESTWOOD ASSOCIATES, L.L.C.,
a Missouri limited liability company








By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President




CRESTWOOD HEALTH CARE CENTER,
L.L.C. D/B/A CRESTWOOD HEALTH CARE
CENTER, a Missouri limited liability company






By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


EASTVIEW ASSOCIATES, L.L.C.,
a Missouri limited liability company






By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


EASTVIEW MANOR, INC. D/B/A
EASTVIEW MANOR CARE CENTER,
a Missouri corporation




By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


MILAN ASSOCIATES, L.L.C.,
a Missouri limited liability company










BKY HEALTHCARE OF MILAN, INC.
D/B/A MILAN HEALTH CARE CENTER,
a Missouri corporation


















--------------------------------------------------------------------------------







By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President




By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President




M‑S ASSOCIATES, L.P.,
a Missouri limited partnership


By: Randolph Pettis GP LLC, a Missouri
        limited liability company, its General
        Partner


By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


NORTH VILLAGE PARK, L.L.C. D/B/A
NORTH VILLAGE PARK, a Missouri limited
liability company








By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


SALISBURY ASSOCIATES LLC,
a Missouri limited liability company






By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President




CHARITON PARK HEALTH CARE
CENTER, L.L.C., a Missouri limited liability
company




By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


SEDALIA ASSOCIATES, L.P.,
a Missouri limited partnership


By: Brunswick Park Associates, Inc.,
        a Missouri corporation, its General
        Partner


By: /s/ Richard J. DeStefane, President
Richard J. DeStefane, President


FOUR SEASONS LIVING CENTER, L.L.C.
D/B/A FOUR SEASONS LIVING CENTER,
a Missouri limited liability company








By: /s/ Richard J. DeStefane, President
   Richard J. DeStefane, President


















--------------------------------------------------------------------------------






PARENT GUARANTOR:




TLG II, L.L.P.,
a Missouri limited liability partnership


By: RCG, Inc., a Missouri corporation,
its General Partner


By: /s/ Richard J. DeStefane, President
Richard J. DeStefane, President









--------------------------------------------------------------------------------







PURCHASER:


GAHC4 MISSOURI SNF PORTFOLIO, LLC,
a Delaware limited liability company


By:    Griffin‑American Healthcare REIT IV Holdings, LP,
a Delaware limited partnership, its Sole Member


By:    Griffin‑American Healthcare REIT IV, Inc.,
a Maryland corporation, its General Partner


By:    /s/ Danny Prosky            
Name:    Danny Prosky                
Its:    President and Chief Operating Officer









--------------------------------------------------------------------------------






CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement, and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
that the undersigned shall have no obligations, liability or responsibility
under (a) this Consent or otherwise unless and until said Agreement, fully
signed by the parties, has been delivered to the undersigned, or (b) any
amendment to said Agreement unless and until the same shall be accepted by the
undersigned in writing.
DATED: June 8, 2018
First American Title Insurance Company
(“Escrow Agent”)
 
 
 
By:  /s/ Brian M. Serikaku  
 
Its:  Senior Commercial Escrow Officer







Consent of Escrow Agent





--------------------------------------------------------------------------------






Exhibit A
FACILITIES, OWNER SELLERS, OPERATORS AND MASTER TENANTS
FACILITY NAME
OWNER SELLER
OPERATOR
MASTER
TENANT
Bridgewood Health Care
Center (“Bridgewood”)
Bridgewood Associates,
L.L.C.
Bridgewood Health Care
Center, L.L.C. d/b/a
Bridgewood Health Care
Center
TLG III, L.L.P.


Chariton Park Health Care
Center (“Chariton Park”)
SALISBURY
ASSOCIATES LLC
CHARITON PARK
HEALTH CARE CENTER,
L.L.C. d/b/a Chariton Park
Health Care Center
TLG III, L.L.P.
Crestwood Health Care
Center (“Crestwood”)
Crestwood Associates,
L.L.C.
Crestwood Health Care
Center, L.L.C. d/b/a
Crestwood Health Care Center
TLG III, L.L.P.
Four Seasons Living Center
(“Four Seasons”)
SEDALIA
ASSOCIATES, L.P.
FOUR SEASONS LIVING
CENTER, L.L.C. d/b/a Four
Seasons Living Center


N/A
Milan Health Care Center
(“Milan”)
Milan Associates, L.L.C.
BKY Healthcare of Milan,
Inc. d/b/a Milan Health Care
Center
TLG III, L.L.P.
Eastview Manor Care
Center (“Eastview”)
Eastview Associates,
L.L.C.
Eastview Manor, Inc. d/b/a
Eastview Manor Care Center


N/A
North Village Park (“North
Village”)
M-S ASSOCIATES, L.P.
North Village Park, L.L.C.
d/b/a North Village Park
TLG III, L.L.P.
St. Elizabeth Care Center
(“St. Elizabeth”)
BKY Properties of St
Elizabeth LLC
MMA Healthcare of St.
Elizabeth, Inc. d/b/a St.
Elizabeth Care Center
TLG III, L.L.P.








